              Case 4:14-cv-04480-YGR Document 298 Filed 05/22/19 Page 1 of 26




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   DAVID L. ANDERSON
 3   United States Attorney
     ANTHONY J. COPPOLINO
 4   Deputy Branch Director
     JULIA A. HEIMAN
 5   Senior Counsel
 6   CHRISTOPHER HEALY
     Trial Attorney
 7   United States Department of Justice
     Civil Division, Federal Programs Branch
 8
 9     P.O. Box 883
       Washington, D.C. 20044
10     Telephone: (202) 616-8480
       Facsimile: (202) 616-8470
11
       Email: julia.heiman@usdoj.gov
12
     Attorneys for Defendants
13
                               IN THE UNITED STATES DISTRICT COURT
14
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
15   __________________________________________
                                                )
16
     TWITTER, INC.,                             ) Case No. 14-cv-4480-YGR
17                                              )
           Plaintiff,                           )
18                                              )
                           v.                   ) DEFENDANTS’ REPLY IN
19
                                                ) SUPPORT OF THEIR
20   WILLIAM P. BARR, Attorney                  ) REQUEST THAT THE COURT
     General of the United States, et al.,      ) DISCHARGE THE ORDER TO
21                                              ) SHOW CAUSE AND DENY
22         Defendants.                          ) PLAINTIFF’S REQUEST FOR
                                                ) ACCESS TO THE CLASSIFIED
23                                              ) STEINBACH DECLARATION,
                                                ) OR, IN THE ALTERNATIVE,
24                                              ) MOTION TO DISMISS
25                                              )
                                                ) Date: June 4, 2019
26                                              ) Time: 2:00 pm
                                                ) Courtroom 1, Fourth Floor
27   __________________________________________)  Hon. Yvonne Gonzalez Rogers
28

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR
     Defs.’ Reply in Support of their Req. that the Court Discharge the Order to Show Cause
     or in the Alternative, Motion to Dismiss in Light of the State Secrets Privilege
                Case 4:14-cv-04480-YGR Document 298 Filed 05/22/19 Page 2 of 26




 1                                                      TABLE OF CONTENTS
 2
     INTRODUCTION ......................................................................................................................... 1
 3
     ARGUMENT ................................................................................................................................. 3
 4
     I. Legal Framework for Assessing the Government’s Assertion of Privilege. ........................... 3
 5
 6             A. The State Secrets Privilege Protects Matters Which, in the Interest of National
                  Security, Should Not be Divulged ............................................................................... 4
 7
               B. The Standard of Review Applied in Jeppesen and Al-Haramain Applies Here.......... 7
 8
 9             C. None of the Authority Cited by Plaintiff Supports Granting Counsel Access. ........... 9
10   II. The Government’s Detailed Submissions Demonstrate that the State Secrets Privilege
11       Protects the Information at Issue from Disclosure. ................................................................ 14

12             A. The Government Does Not Rely on “Classification Alone.” .................................... 14
13             B. The First Category of Information at Issue Encompasses Classified Detail
14                Regarding Plaintiff’s Receipt of National Security Process ...................................... 15

15             C. This Court’s Prior Findings Do Not Bear on the Whether the State Secrets
                  Privilege Properly Applies to the Classified Steinbach Declaration. ........................ 17
16
17             D. The Four Categories of Information Subject to the Government’s Privilege
                  Assertion Should Not be Disclosed “in the Interest of National Security” ............... 18
18
     III. Exclusion of the Classified Steinbach Declaration Would Require Dismissal..................... 19
19
20   CONCLUSION ............................................................................................................................ 20

21
22
23
24
25
26
27
28

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                                                           i
     Defs.’ Reply in Support of their Req. that the Court Discharge the Order to Show Cause and
     Deny Pl.’s Req. for Access to the Classified Steinbach Decl., or in the Alternative, Motion to Dismiss
                Case 4:14-cv-04480-YGR Document 298 Filed 05/22/19 Page 3 of 26




 1                                                  TABLE OF AUTHORITIES
 2   Cases
 3
     ACLU v. NSA,
 4    493 F.3d 644 (6th Cir. 2007) ....................................................................................................... 8
 5   Al-Haramain Islamic Found., Inc. v. Bush,
      507 F.3d 1190 (9th Cir. 2007) ............................................................................................ passim
 6
 7   Al-Haramain Islamic Found., Inc. v. U.S. Dep’t of Treasury,
      686 F.3d 965 (9th Cir. 2012) ..................................................................................................... 10
 8
     Am. Tel. & Tel. Co. v. United States,
 9    4 Cl. Ct. 157 (1983) ................................................................................................................... 14
10
     Boening v. CIA,
11    579 F. Supp. 2d 166 (D.D.C. 2008) ........................................................................................... 12

12   CIA v. Sims,
      471 U.S. 159 (1985) ................................................................................................................... 16
13
14   Clapper v. Amnesty Int’l USA,
      568 U.S. 398, 409 (2013) ........................................................................................................... 19
15
     Clift v. United States,
16    597 F.2d 826 (2d Cir. 1979)....................................................................................................... 14
17
     Clift v. United States,
18    808 F. Supp. 101 (D. Conn. 1991) ............................................................................................. 14

19   Dep’t of the Navy v. Egan,
      484 U.S. 518 (1988) ................................................................................................................... 13
20
21   El-Masri v. United States,
      479 F.3d 296 (4th Cir. 2007) .............................................................................................. passim
22
     Fazaga v. FBI,
23    916 F.3d 1202 (9th Cir. 2019) ............................................................................................. 13, 19
24   Fitzgerald v. Penthouse Int’l, Ltd.,
25    776 F.2d 1236 (4th Cir. 1985) ................................................................................................... 20

26   Gen. Dynamics Corps. v. United States,
      563 U.S. 478 (2011) ................................................................................................................... 12
27
     Halpern v. United States,
28
      258 F.2d 36 (2d Cir. 1958)......................................................................................................... 14
     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                                                         ii
     Defs.’ Reply in Support of their Req. that the Court Discharge the Order to Show Cause and
     Deny Pl.’s Req. for Access to the Classified Steinbach Decl., or in the Alternative, Motion to Dismiss
                Case 4:14-cv-04480-YGR Document 298 Filed 05/22/19 Page 4 of 26



     Hepting v. AT&T,
 1
      439 F. Supp. 2d 974 (N.D. Cal. 2006) ....................................................................................... 16
 2
     Herring v. United States,
 3    424 F.3d 384 (3d Cir. 2005)......................................................................................................... 9
 4   Herring v. United States,
 5    No. 03-CV-5500-LDD, 2004 WL 2040272 (E.D. Pa. Sept. 10, 2004)........................................ 9

 6   Horn v. Huddle,
      647 F. Supp. 2d 55 (D.D.C. 2009), vacated upon settlement,
 7    699 F. Supp. 2d 236 (D.D.C. 2010) ............................................................................................. 9
 8
     Ibrahim v. U.S Dep’t of Homeland Sec.,
 9     912 F.3d 1147 (9th Cir. 2019) ............................................................................................... 9, 10

10   In re Guantanamo Bay Detainee Litig.,
       No. 08-0442, 2009 WL 50155 (D.D.C. Jan. 9, 2009) ................................................................ 12
11
12   Jewel v. NSA,
       Civ. No. 08-4373-JSW, ECF No. 462 (N.D. Cal. Apr. 25, 2019) ............................................... 7
13
     Jewel v. NSA,
14     No. C 07-00693 JSW, 2015 WL 545925 (N.D. Cal. Feb. 10, 2015) ....................................... 7, 8
15
     Loral Corp. v. McDonnell Douglas Corp.,
16    558 F.2d 1130 (2d Cir. 1977)..................................................................................................... 11

17   Mohamed v. Jeppesen Dataplan, Inc.,
      614 F.3d 1070 (9th Cir. 2010) ............................................................................................ passim
18
19   N.S.N. Int’l Indus. v. E.I. DuPont de Nemours & Co.,
      140 F.R.D. 275 (S.D.N.Y. 1991) ............................................................................................... 12
20
     N.Y. Times Co. v. United States,
21    403 U.S. 713 (1971) ..................................................................................................................... 9
22   Restis v. Am. Coal. Against Nuclear Iran, Inc.,
23    No. 13 CIV 5032 ER, 2015 WL 1344479 (S.D.N.Y. Mar. 23, 2015) ......................................... 6

24   Stillman v. CIA,
       319 F.3d 546 (D.C. Cir. 2003) ............................................................................................... 3, 12
25
26   United States v. Reynolds,
      345 U.S. 1 (1953) ................................................................................................................ passim
27
     United States v. Daoud,
28    No. 12 CR 723, 2014 WL 321384 (N.D. Ill. Jan. 29, 2014), rev’d,
     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                                                        iii
     Defs.’ Reply in Support of their Req. that the Court Discharge the Order to Show Cause and
     Deny Pl.’s Req. for Access to the Classified Steinbach Decl., or in the Alternative, Motion to Dismiss
                 Case 4:14-cv-04480-YGR Document 298 Filed 05/22/19 Page 5 of 26



       755 F.3d 479 (7th Cir. 2014) ..................................................................................................... 14
 1
 2   United States v. Texas,
      507 U.S. 529 (1993) ................................................................................................................... 13
 3
     Wikimedia Found. v. NSA,
 4    335 F. Supp. 3d 772 (D. Md. 2018) ............................................................................................. 7
 5
     Statues
 6
     35 U.S.C. § 183 ............................................................................................................................. 14
 7
     50 U.S.C. § 1806 ..................................................................................................................... 13, 14
 8
 9   An Act to Provide Certain Pretrial, Trial, and Appellate Procedures for Criminal Cases Involving
       Classified Information,
10     Pub. L. No. 96-456, 94 Stat. 2025 (1980) ................................................................................. 19
11   FISA Amendments Act of 2008,
12     Pub. L. No. 110-261, 122 Stat. 2436 (2008) ............................................................................. 16

13   Other Authorities
14   Exec. Order No. 13,526, 75 Fed. Reg. 707 (Dec. 29, 2009) ......................................................... 18
15   Legislative Materials
16
     S. Rep. No. 110-209 (2007) .......................................................................................................... 16
17
18
19
20
21
22
23
24
25
26
27
28

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                                                            iv
     Defs.’ Reply in Support of their Req. that the Court Discharge the Order to Show Cause and
     Deny Pl.’s Req. for Access to the Classified Steinbach Decl., or in the Alternative, Motion to Dismiss
              Case 4:14-cv-04480-YGR Document 298 Filed 05/22/19 Page 6 of 26




 1                                                INTRODUCTION
 2           The central premise of Plaintiff’s Opposition to Defendants’ Invocation of the State
 3   Secrets Privilege is that the Government “voluntarily” submitted the classified declaration now at
 4   issue in this dispute and, largely for that reason, cannot assert the state secrets privilege now to
 5   prevent its disclosure to cleared counsel. Plaintiff argues the Government “wanted the Classified
 6   Declaration in evidence when it could help the Government, but belatedly insists the same
 7   document is a state secret now that the litigating calculus has changed.” See, e.g., ECF No. 292
 8   at 1 (emphasis added); see also id. at 4, 7. Plaintiff’s amici echo the same theme. ECF No. 294-
 9   1 at 1, 8. But there is nothing voluntary about the Government’s posture in this matter.
10           To begin with, the Government is the defendant here; it did not choose to initiate this
11   action, and cannot unilaterally dismiss this case, as it may in a criminal case when the disclosure
12   of national security information is at risk. More fundamentally, on October 24, 2016, the Court
13   ordered the Government to submit its motion for summary judgment, including ex parte
14   supporting materials, “or be precluded from bringing it.” Oct. 24, 2016 Tr., 31:23–24. Even
15   before the classified declaration now in dispute had been filed, Plaintiff had demanded security
16   clearances for its counsel and access to classified information, and the Government expressed
17   concern with submitting a classified declaration when Plaintiff’s demand had not been resolved.
18   Government counsel expressly identified the possibility that a dispute over access to classified
19   information could necessitate an assertion of the state secrets privilege that would make litigation
20   of the merits of this matter impossible, and the Court acknowledged—but overruled—counsel’s
21   concern regarding the pendency of Plaintiff’s motion for access to classified information. Id.,
22   30:25–32:11, 25:8–25, 12:21–13:8, 27:8–19; 14:9–14. The Government has quoted or cited this
23   transcript and the Court’s order therein in three different submissions.1 Yet neither Plaintiff nor
24   amici so much as acknowledge the Court’s order.
25           The Government then submitted the classified declaration consistent with the Court’s
26   order and invoked an available defense under a body of law in which courts have considered
27           1
              See Defs.’ Req. that the Court Discharge the Order to Show Cause and Deny Pl.’s
28   Request for Access to the Classified Steinbach Declaration, or in the Alternative, Motion to
     Dismiss, ECF No. 281 (“Defendants’ Motion”) at 2 ; ECF No. 256 at 4–5; ECF No. 264 at 9.
     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                       1
     Defs.’ Reply in Support of their Req. that the Court Discharge the Order to Show Cause
     or in the Alternative, Motion to Dismiss in Light of the State Secrets Privilege
              Case 4:14-cv-04480-YGR Document 298 Filed 05/22/19 Page 7 of 26




 1   such submissions ex parte in addressing First Amendment claims brought by persons subject to
 2   secrecy obligations who seek to publish information that the Government contends is classified.2
 3   In response to the claims raised, Defendants invoked an available defense and process under
 4   existing law. The Court denied the Government’s summary judgment motion and ordered the
 5   case to discovery. Defendants suggested the entry of judgment against the Government, because
 6   they believe the standard of First Amendment scrutiny being applied by the Court is in error, and
 7   further review could have prevented the dispute over access to classified information that
 8   necessitated the assertion of the state secrets privilege now before the Court. See ECF No. 174 at
 9   17. That is hardly the behavior of a party seeking a “tactical advantage.” Amicus Br. at 2. But
10   Plaintiff resisted entry of judgment in its favor and instead insisted on seeking discovery and
11   requesting compelled access to the Classified Steinbach Declaration, ignoring repeated warnings
12   by the Government, throughout this litigation, that a dispute over access to classified information
13   could lead to an assertion of the state secrets privilege and dismissal on that basis. See ECF No.
14   256 at 3–4. In sum, after seeking resolution of this dispute on other grounds, and only in
15   response to Plaintiff’s demand for the compelled disclosure of a highly classified document, the
16   Attorney General asserted the state secrets privilege. In these circumstances, to call the
17   Government’s actions “voluntary” is absurd.
18           Setting aside the false premise of their opposition, the rest of Plaintiff and amici’s
19   arguments fail. Plaintiff speculates that the information in the Classified Steinbach Declaration
20   cannot truly qualify as a state secret. But neither Twitter nor its amici know what is in the
21   classified declaration. The Attorney General and three senior FBI officials have attested that its
22   disclosure reasonably could be expected to cause significant harm to national security. If the
23   Court disagrees with the Attorney General’s assertion, that decision can be reviewed on appeal if
24   necessary; but in no event should the Court disclose the Classified Declaration to Plaintiff’s
25   counsel in the meantime.
26           Plaintiff’s further assertions that access by cleared counsel in a civil case such as this
27   presents no significant or novel proposition is also clearly wrong. All of the pertinent authority
28
             2
                 See, e.g., Stillman v. CIA, 319 F.3d 546 (D.C. Cir. 2003).
     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                        2
     Defs.’ Reply in Support of their Req. that the Court Discharge the Order to Show Cause
     or in the Alternative, Motion to Dismiss in Light of the State Secrets Privilege
              Case 4:14-cv-04480-YGR Document 298 Filed 05/22/19 Page 8 of 26




 1   holds against access by private counsel in a case such as this. None of the settings to which
 2   Plaintiff analogizes supports counsel access here. Indeed, Supreme Court precedent prohibits in
 3   camera proceedings of the kind Plaintiff contemplates. Once the Government has invoked the
 4   state secrets privilege, the question for the Court is not whether the evidence subject to that
 5   privilege assertion may be used in in camera proceedings with protective measures, but whether
 6   the information subject to the privilege assertion constitutes matters which, in the interest of
 7   national security, should not be divulged. Mohamed v. Jeppesen Dataplan, Inc., 614 F.3d 1070,
 8   1080 (9th Cir. 2010) (en banc). If the Court so finds, the materials subject to the Government’s
 9   privilege assertion are removed from the case. See id. at 1079. If the evidence at issue is central
10   to the litigation, then under Ninth Circuit precedent, dismissal is required.
11               The Government has suggested several “off ramps” to avoid a state secrets dismissal
12   and to facilitate a resolution of the merits of Plaintiff’s claims; the Government has presented the
13   state secrets privilege assertion only in the alternative but did so in the face of Plaintiff’s demand
14   for compelled access to avoid waiver of the privilege. If the Court discharges the Order to Show
15   Cause, and denies Plaintiff’s request based on the Court’s broad discovery powers as Plaintiff
16   suggests, see Pl.’s Opp’n at 2, 7,3 there will be no need for the Court to reach the Government’s
17   privilege assertion. However, if the Court continues to consider Plaintiff’s request, then the state
18   secrets privilege should be upheld and this action should be dismissed on that basis.
19                                                   ARGUMENT
20           Plaintiff and amici present a series of arguments that misstate the applicable legal
21   framework for assessing a state secrets privilege assertion, erroneously contend that the key
22   consideration is whether disclosure to a cleared counsel would harm national security, and claim
23   that dismissal would be unwarranted here if the privileged evidence is excluded. Each meritless
24   argument is addressed in turn.
25
26
27           3
              Plaintiff also suggests the Court should order Defendants to produce a version of the
28   Classified Steinbach Declaration with sensitive information redacted. See Pl.’s Opp’n at 2, 21.
     Defendants already have provided an unclassified version. See ECF No. 147-1.
     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                       3
     Defs.’ Reply in Support of their Req. that the Court Discharge the Order to Show Cause
     or in the Alternative, Motion to Dismiss in Light of the State Secrets Privilege
              Case 4:14-cv-04480-YGR Document 298 Filed 05/22/19 Page 9 of 26




 1           I.   Legal Framework for Assessing the Government’s Assertion of Privilege
 2           The three steps for addressing an assertion of the state secrets privilege are well-settled,
 3   and clearly delineated. As the Ninth Circuit explained:
 4           First, [the Court] must “ascertain that the procedural requirements for invoking the
             state secrets privilege have been satisfied.” Second, [the Court] must make an
 5           independent determination whether the information is privileged.... Finally, “the
 6           ultimate question to be resolved is how the matter should proceed in light of the
             successful privilege claim.”
 7
     Jeppesen, 614 F.3d at 1080 (quoting Al-Haramain Islamic Found. v. Bush, 507 F.3d 1190, 1202
 8
     (9th Cir. 2007)). When assessing an assertion of the state secrets privilege, the Ninth Circuit has
 9
     focused separately on each step of the process. See, e.g., id. at 1080–83, 1085–90; Al-Haramain,
10
     507 F.3d at 1202–05.
11
             Plaintiff ignores this three-step framework entirely, see Pl.’s Opp’n at 3, 6–17, and
12
     scrambles the second and third steps, mistaking the effect of a successful privilege assertion for
13
     the test that a court must apply to determine whether information is a state secret in the first
14
     place. Plaintiff insists:
15           The Government must show that any use of the allegedly privileged evidence in a
16           particular case—even subject to procedural safeguards—would create so great a
             “danger . . . [of] expos[ing] military secrets, which, in the interest of national
17           security, should not be divulged,” United States v. Reynolds, 345 U.S. 1, 10 (1953),
             that the evidence must be altogether “remove[d] . . . from the litigation.” Jeppesen,
18
             614 F.3d at 1079.
19   Pl.’s Opp’n at 3. Neither Reynolds nor Jeppesen—nor any other case—has applied anything
20   resembling the standard that Plaintiff fashions to determine whether information is protected by
21   the state secrets privilege.
22           A. The State Secrets Privilege Protects Matters Which, in the Interest of National
23              Security, Should Not be Divulged.
             First, the test for determining whether the state secrets privilege protects information is a
24
     matter of black letter law: “[t]he court must sustain a claim of privilege when it is satisfied,
25
     ‘from all the circumstances of the case, that there is a reasonable danger that compulsion of the
26
     evidence will expose . . . matters which, in the interest of national security, should not be
27
     divulged.’” Jeppesen, 614 F.3d at 1081 (quoting Reynolds, 345 U.S. at 10). “If this standard is
28

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                          4
     Defs.’ Reply in Support of their Req. that the Court Discharge the Order to Show Cause
     or in the Alternative, Motion to Dismiss in Light of the State Secrets Privilege
             Case 4:14-cv-04480-YGR Document 298 Filed 05/22/19 Page 10 of 26




 1   met, the evidence is absolutely privileged.” Id. That is, the evidence is then entirely removed
 2   from the litigation, id. at 1079, and Supreme Court precedent bars the use of any “procedural
 3   safeguards,” such as those proposed by amici, see Amicus Br. at 14–15, to retain it in the case.
 4   See Reynolds, 345 U.S. at 10 (“When . . . the occasion for the privilege is appropriate, . . . the
 5   court should not jeopardize the security which the privilege is meant to protect by insisting upon
 6   an examination of the evidence, even by the judge alone, in chambers.”).4
 7           But Plaintiff contends that, to ascertain whether the state secrets privilege protects the
 8   information at issue, the Court must assess “the risk associated with use of classified evidence
 9   under seal to [sic] a very limited subset of persons who have been deemed suitable to view the
10   classified information.” Pl.’s Opp’n at 11; see also id. (arguing the Government must show “the
11   evidence is too sensitive to be used in litigation at all under any conceivable procedural
12   safeguards”). Plaintiff also suggests that this inquiry should be based on “individualized findings
13   as to the trustworthiness of Plaintiff’s counsel.” Id. at 12. Plaintiff contends that these are the
14   proper inquiries without citation to a single case in which a court has actually employed that
15   analysis. See id.
16           On the contrary, Supreme Court and Ninth Circuit precedent provide that a court must
17   determine whether information is privileged not by assessing whether the information may safely
18   be provided to cleared counsel, but by determining—as noted above—whether “there is a
19   reasonable danger that compulsion of the evidence will expose military matters which, in the
20   interest of national security, should not be divulged.” Reynolds, 345 U.S. at 10; see also
21   Jeppesen, 614 F.3d at 1086 (upholding invocation of privilege because “[t]he government’s
22   classified disclosures to the court [were] persuasive that compelled or inadvertent disclosure of
23   such information in the course of litigation would seriously harm legitimate national security
24   interests”); Al-Haramain, 507 F.3d at 1204 (“the government . . . sustained its burden as to the
25   state secrets privilege” based on the Ninth Circuit’s finding that “disclosure of [the information
26
             4
27            See also, e.g., El-Masri v. U.S, 479 F.3d 296, 311 (4th Cir. 2007) (rejecting plaintiff’s
     proposal that his counsel should have received access to the state secrets evidence pursuant to a
28   nondisclosure agreement, after arranging for necessary security clearances, because proposed in
     camera trial would be “expressly foreclosed by Reynolds”) (citing Reynolds, 345 U.S. at 10).
     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                       5
     Defs.’ Reply in Support of their Req. that the Court Discharge the Order to Show Cause
     or in the Alternative, Motion to Dismiss in Light of the State Secrets Privilege
             Case 4:14-cv-04480-YGR Document 298 Filed 05/22/19 Page 11 of 26




 1   at issue] would undermine the government’s intelligence capabilities and compromise national
 2   security”). There is no analysis, at this stage, of to whom the information might be divulged or
 3   disclosed or under what circumstances, because the courts recognize that each additional
 4   disclosure of sensitive national security information carries with it increased risk of unauthorized
 5   disclosure. See Reynolds, 345 U.S. at 10 (warning against unnecessary disclosures even to the
 6   court, in camera): cf. Al-Haramain Islamic Found., Inc. v. U.S. Dep’t of Treasury, 686 F.3d 965
 7   (9th Cir. 2012) (recognizing that in General Dynamics v. U.S., 563 U.S. 478 (2011), “disclosure
 8   of sensitive information to a limited number of lawyers led to unauthorized disclosure of military
 9   secrets”) (internal quotation omitted)). As another court aptly put it, “it is the nature of the
10   information at issue that guides the state secrets analysis.” Restis v. Am. Coal. Against Nuclear
11   Iran, Inc., 2015 WL 1344479, at *8 (S.D.N.Y. Mar. 23, 2015).
12           Indeed, just recently, another judge of this Court upheld the Government’s assertion of
13   the state secrets privilege based on the Court’s determination that “there is a reasonable danger
14   the disclosure of the information at issue [in that case] would be harmful to national security.”
15   See Order, Jewel v. NSA, Civ. No. 08-4373-JSW, ECF No. 462 (N.D. Cal. Apr. 25, 2019),
16   attached hereto as Ex. 1 (“2019 Jewel Order”) at 21, appeal docketed, 19-16066 (9th Cir. May
17   22, 2019); see also Jewel v. NSA, 2015 WL 545925, at *5 (N.D. Cal. Feb. 10, 2015) (upholding a
18   prior assertion of the state secrets privilege over certain NSA surveillance program
19   information).5 Although plaintiffs’ counsel in that case had sought access to the classified
20   information at issue, see ECF No. 393, that request or the possibility of disclosing the
21   information only to cleared counsel played no role in the Court’s analysis of whether the
22   information was privileged. 2019 Jewel Order, generally; id. at 26 (denying plaintiffs’ renewed
23   request for access to classified evidence the Government had submitted); Jewel, 2015 WL
24   545925, at *5.
25
             5
              See also, e.g., Wikimedia Found. v. NSA, 335 F. Supp. 3d 772, 789 (D. Md. 2018)
26   (holding categories of information properly protected by the state secrets privilege because
27   “disclosure of these categories of information would undermine ongoing intelligence operations,
     deprive the NSA of existing intelligence methods, and significantly, provide foreign adversaries
28   with the tools necessary both to evade U.S. intelligence operations and to conduct their own
     operations against the United States and its allies.”) (emphasis added).
     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                        6
     Defs.’ Reply in Support of their Req. that the Court Discharge the Order to Show Cause
     or in the Alternative, Motion to Dismiss in Light of the State Secrets Privilege
             Case 4:14-cv-04480-YGR Document 298 Filed 05/22/19 Page 12 of 26



             B. The Standard of Review Applied in Jeppesen and Al-Haramain Applies Here.
 1
             Plaintiff separately argues that the Court should conduct a more searching review of the
 2
     Government’s privilege assertion because of Plaintiff’s need for the information and because of
 3
     the nature of Plaintiff’s claims. See Pl.’s Opp’n at 4–6. The Government agrees that review of a
 4
     state secrets assertion should be searching. See Defs.’ Mot. at 12–13. But neither the Plaintiff’s
 5
     need for the material nor the nature of its claims alter the governing framework.
 6
             First, as to Plaintiff’s claimed need for the privileged information, see Pl.’s Opp’n at 4,
 7
     the Government does not dispute that the materials subject to its privilege assertion are central to
 8
     this case. See Defs.’ Mot. at 23–25. But as Plaintiff acknowledges, rather than affecting the
 9
     standard applicable to whether the information is properly privileged, “the showing of necessity .
10
     . . will determine how far the court should probe in satisfying itself” whether the standard is met,
11
     Reynolds, 345 U.S. at 11; see Pl’s Opp’n at 4; that is, where there is a substantial showing of
12
     need for the information, in limited circumstances, a court may conduct an in camera review of
13
     the material subject to the Government’s privilege assertion. See Al-Haramain, 507 F.3d at 1203
14
     (conducting in camera review “because of [the plaintiff’s] admittedly substantial need for the
15
     document to establish its case.”). In the instant case, the Government has lodged the Classified
16
     Steinbach Declaration with the Court, and of course does not object to such ex parte review. But
17
     a substantial showing of need for the privileged information in the litigation does not weigh in
18
     favor of disclosure under a protective order. There is no balancing test to resolve the issue of
19
     disclosure if the substantive standard is met: whether there is a reasonable danger that disclosure
20
     would harm national security.
21
             Likewise, although Plaintiff highlights that it has asserted constitutional claims in this
22
     case, see Pl.’s Opp’n at 5–6, the nature of Plaintiff’s claims does not change the applicable
23
     framework. Numerous courts have addressed—and upheld—assertions of the state secrets
24
     privilege under the Reynolds framework in cases that, like this one, challenged Executive
25
     actions, or purported Executive Actions, that allegedly violated fundamental constitutional
26
     rights. In Al-Haramain, for example, the Ninth Circuit upheld an assertion of the state secrets
27
     privilege in a case in which a plaintiff foundation alleged violations of its First, Fourth, and Sixth
28

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                       7
     Defs.’ Reply in Support of their Req. that the Court Discharge the Order to Show Cause
     or in the Alternative, Motion to Dismiss in Light of the State Secrets Privilege
             Case 4:14-cv-04480-YGR Document 298 Filed 05/22/19 Page 13 of 26




 1   Amendment rights. See Al-Haramain, 507 F.3d at 1195, 1204. Indeed, it was in Al-Haramain
 2   that the Ninth Circuit—while acknowledging the need for a court to conduct a “very careful” and
 3   even “skeptical” review of the Government’s privilege assertion—underscored “the need to defer
 4   to the Executive on matters of foreign policy and national security.” Id. at 1203 (“[W]e . . .
 5   surely cannot legitimately find ourselves second guessing the Executive in this arena”).
 6           Similarly, although Jeppesen was not a constitutional case, the rights that the plaintiffs
 7   sought to vindicate there were no less weighty. The plaintiffs in Jeppesen alleged “forced
 8   disappearance,” “torture and other cruel, inhuman or degrading treatment.” 614 F.3d at 1075.
 9   The Ninth Circuit noted that it did not reach the decision “lightly or without close and skeptical
10   scrutiny of the record and the government’s case for secrecy and dismissal,” id. at 1092, but
11   found that the information at issue was properly privileged because its disclosure “could be
12   expected to cause significant harm to national security.” Id. at 1086.6 Thus, the level of scrutiny
13   that the Court must use, even in a case alleging constitutional claims, is no different from that set
14   forth in Jeppesen and Al-Haramain.
15           None of the examples of alleged misconduct by the Government in prior cases cited by
16   amici undercut this conclusion or require some new, indeterminate “most stringent” standard of
17   scrutiny here. Amicus Br. at 4. First, although amici allege that the Government engaged in
18   abusive tactics in Reynolds, that accusation has been litigated and rejected by the courts.7
19
             6
20             See also, e.g., Jewel, 2015 WL 545925, at *5 (upholding assertion of the state secrets
     privilege in a case alleging Fourth Amendment claims); ACLU v. NSA, 493 F.3d 644, 687–88
21   (6th Cir. 2007) (holding that an assertion of the state secrets privilege prevented plaintiffs from
     establishing standing to bring First and Fourth Amendment claims against NSA surveillance
22
     program); El-Masri v. United States, 479 U.S. 296, 299, 304–05 (4th Cir. 2007) (accepting
23   assertion of the state secrets privilege and dismissing a claim that the CIA allegedly detained and
     interrogated plaintiff in violation of the Fifth Amendment).
24           7
              See Herring v. United States, 424 F.3d 384, 391-92 (3d Cir. 2005) (rejecting plaintiffs’
25   claims that the Government committed perjury in Reynolds because the “more logical” reading
     of sworn statements in support of the Government’s claim of privilege was truthful); Herring v.
26   United States, 2004 WL 2040272, at *5 (E.D. Pa. Sept. 10, 2004) (finding no suggestion in the
27   record “that the Air Force intended to deliberately misrepresent the truth or commit a fraud on
     the court[s]” in Reynolds); id. at *10 (“Altogether absent from the pleadings in this case is a
28   sufficient showing of egregious conduct by any Air Force representatives” in Reynolds).

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                      8
     Defs.’ Reply in Support of their Req. that the Court Discharge the Order to Show Cause
     or in the Alternative, Motion to Dismiss in Light of the State Secrets Privilege
             Case 4:14-cv-04480-YGR Document 298 Filed 05/22/19 Page 14 of 26




 1   Second, as to the Pentagon Papers case, that was not a setting in which the Government asserted
 2   the state secrets privilege at all. See N.Y. Times Co. v. United States, 403 U.S. 713 (1971). But
 3   to the extent that the Government argued that harm to national security would result from the
 4   disclosures at issue in that case, it is difficult to see how that could amount to “abuse,” Amicus
 5   Br. at 4, considering that internal military deliberations addressing the conduct of an ongoing war
 6   were at issue. Indeed, Justice Blackmun, having reviewed the underlying material, predicted that
 7   its release could result in “prolongation of the war and of further delay in the freeing of United
 8   States prisoners.” Pentagon Papers, 403 U.S. at 763 (Blackmun, J., dissenting). Historic debate
 9   about the secrecy of Pentagon Papers is not a basis to alter the standard of review for a state
10   secrets privilege assertion. And in Horn v. Huddle, 647 F. Supp. 2d 5 (D.D.C. 2009), vacated
11   upon settlement, 699 F. Supp. 2d 236 (D.D.C. 2010), what the court criticized as a “fraud” was
12   the Government’s unintentional failure to update a previously-filed declaration supporting the
13   state secrets privilege years after it was first submitted. While regrettable, such an omission in
14   no reason to alter the applicable standard here, especially as the declarations supporting the
15   Government’s privilege assertion were prepared and submitted to the Court less than two months
16   ago.8 In sum, the approach that amici propose is not only unsupported by the facts, but is
17   contrary to law.
18           C. None of the Authority Cited by Plaintiff Supports Granting Counsel Access.
19           In support of its argument that disclosure to counsel would not present an unjustifiable

20   risk to national security, Pl.’s Opp’n at 11–12, Plaintiff marshals a series of cases and statutes

21   involving counsel access to classified information, including outside of a state secrets assertion.

22   Defendants explain below why none of those settings lends support to Plaintiff here.

23
24
             8
25            In Ibrahim v. U.S Dep’t of Homeland Sec., 912 F.3d 1147 (9th Cir. 2019) (en banc), too,
     there was no abuse of the state secrets privilege but rather a misunderstanding by the Court of
26   Appeals about the Government’s representations during proceedings below. The Government
27   had represented that evidence would be removed entirely from the case by an assertion of
     privilege, and the panel then misunderstood a request for dismissal on state secrets grounds—i.e.
28   because that evidence could not be used by either party—to be a “use” of that evidence. 912
     F.3d at 1163.
     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                       9
     Defs.’ Reply in Support of their Req. that the Court Discharge the Order to Show Cause
     or in the Alternative, Motion to Dismiss in Light of the State Secrets Privilege
             Case 4:14-cv-04480-YGR Document 298 Filed 05/22/19 Page 15 of 26




 1            Al-Haramain Islamic Found., Inc. v. U.S. Dep’t of Treasury, 686 F.3d 965 (9th Cir.
 2   2012) (“Al-Haramain II”): Far from being “governing law” as Plaintiff contends, Pl.’s Opp’n at
 3   15, this is a case in which the state secrets privilege was not asserted. It is instructive here only
 4   insofar as it reflects the Ninth Circuit’s recognition that the decision of whether to disclose
 5   national security information must remain with the Government. In Al-Haramain II, an
 6   organization brought a due process challenge to a Treasury Department designation based on
 7   classified materials, which had rendered the organization “financially defunct.” 686 F.3d at 980.
 8   The Ninth Circuit held that Treasury was entitled to use classified material in its designation. Id.
 9   at 980–82. Moreover, although the Ninth Circuit discussed ways in which information
10   underlying the designation might be provided to the organization’s counsel, the Court did not
11   order disclosure of classified material and recognized that the Government “might have a
12   legitimate interest in shielding [classified] materials even from someone with an appropriate
13   security clearance.” Id. at 983. Classified information was never disclosed to plaintiff’s counsel
14   in that case.
15           CIPA: While Plaintiff urges that CIPA demonstrates the power of the Court to order
16   disclosure of classified information subject to protective measures, CIPA applies only in criminal
17   cases, see 18 U.S.C. app. 3, Pub. L. No. 96-456, 94 Stat. 2025 (1980), where the Government
18   ultimately decides whether proceedings in which national security information is implicated will
19   go forward. Reynolds, 345 U.S. at 12 (explaining that procedures applicable to a state secrets
20   privilege assertion in a civil case where the Government is a defendant differ from a criminal
21   setting). Furthermore, CIPA builds in numerous measures recognizing the Government’s ability
22   to protect classified information. For example, if the court authorizes disclosure of classified
23   information, the Government may move to substitute non-classified information in its place, and
24   may submit an affidavit from the Attorney General, explaining why disclosure will damage
25   national security, which the court must review ex parte and in camera at the Government’s
26   request. See 18 U.S.C. app. 3, § 6(c). And if a court ultimately orders disclosure of classified
27   information, the Government may either bring an interlocutory appeal or cause the court to
28   dismiss the indictment. See id. §§ 7(a), 6(e). Accordingly, it is not remotely relevant that private

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                       10
     Defs.’ Reply in Support of their Req. that the Court Discharge the Order to Show Cause
     or in the Alternative, Motion to Dismiss in Light of the State Secrets Privilege
             Case 4:14-cv-04480-YGR Document 298 Filed 05/22/19 Page 16 of 26




 1   counsel may have received access to classified information in representing defendants in
 2   criminal cases. The law and policy rationale applicable in those circumstances do not apply to an
 3   assertion of the state secrets privilege in the civil setting. See Reynolds, 345 U.S. at 12.
 4           Contractor cases: Cases involving government contractors who worked on classified
 5   defense contracts also do not provide a basis for granting access here. See Pl.’s Opp’s at 14
 6   (citing Loral Corp. v. McDonnell Douglas Corp., 558 F.2d 1130 (2d Cir. 1977); Amici Br. at 6–
 7   7 (same).9 That government contractors and their counsel have been granted access to classified
 8   information is unsurprising since the very purpose of some contracts is to create classified
 9   government projects for which contractors must receive clearances for access to classified
10   information. Plaintiffs and their counsel are in no similar position here; indeed, the privileged
11   information in the Classified Steinbach Declaration is far broader than any information Plaintiff
12   may have received as a recipient of legal process and more detailed than Plaintiff or its counsel
13   would ever know or have reason to learn.
14           Moreover, past access to sensitive information does not entitle a government contractor
15   or their counsel to such access—even to the same information—in the future, including in
16   litigation, nor does such past access serve to supplant the Government’s ability to withhold that
17   information pursuant to the state secrets privilege. The Government may assert the state secrets
18   privilege to prevent even previously cleared counsel from access to or use of classified
19   information in litigation. See, e.g., Gen. Dynamics Corps. v. United States, 131 S. Ct. 1900, 1904
20   (2011) (noting that court had terminated certain discovery upon state secrets assertion); N.S.N.
21   Int’l Indus. v. E.I. DuPont, 140 F.R.D. 275, 279–80 (S.D.N.Y. 1991) (upholding assertion of
22   state secrets privilege despite fact that counsel for defense contractor had been granted
23
             9
              In Loral, Plaintiff argues that the Second Circuit “permitted a trial to proceed,” Pl.’s
24
     Opp’n at 14, but the question of whether there should have been a trial at all in that case was not
25   before the court. Rather, the sole issue was whether an order striking a jury trial should be
     upheld because of the need to protect classified information essential to the claims in a dispute
26   between a prime and sub-contractor involved in producing classified Air Force equipment. See
27   Loral, 558 F.2d at 1131. The court agreed with the Government that a jury trial was
     “inappropriate” in the circumstances, id. at 1132, and, while the decision notes that the
28   Government had provided access to the relevant materials for the court, magistrate, and lawyers,
     it does not reflect that the court required the Government to do so. See id.
     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                         11
     Defs.’ Reply in Support of their Req. that the Court Discharge the Order to Show Cause
     or in the Alternative, Motion to Dismiss in Light of the State Secrets Privilege
             Case 4:14-cv-04480-YGR Document 298 Filed 05/22/19 Page 17 of 26




 1   clearances; finding that waiver of privilege based on existing clearance would be “absurd”).10
 2           Habeas Litigation: Similarly, the circumstances at issue in the Guantanamo Bay habeas
 3   litigation—a setting to which amici cite, see Amicus Br. at 7, 7 n.3—are easily distinguished.
 4   The Guantanamo cases involve detainees’ liberty interests in being free from custodial detention,
 5   and, in that unique and sensitive circumstance arising from Executive-imposed detentions, the
 6   Government chose to provide qualified, security-cleared habeas counsel with access to classified
 7   information the Government was willing to disclose to counsel, and sought and obtained a
 8   protective order regulating counsel’s access to sensitive and classified information. See In re
 9   Guantanamo Bay Detainee Litig., Misc. No. 08-0442, 2009 WL 50155 (D.D.C. Jan. 9, 2009).
10   There is no parallel in this case. Moreover, nothing in the Guantanamo protective order requires
11   the Government to disclose classified information, or entitles petitioners or their counsel access
12   to information filed ex parte or in camera. See In re Guantanamo Bay Detainee Litig., 2009 WL
13   50155, at *11 (§ 48(b)). And, as in criminal cases, the Government typically can avoid the
14   disclosure of classified information in the Guantanamo cases, where it may determine to
15   withdraw allegations or release a detainee. See Reynolds, 345 U.S. at 12.
16           Statutory Provisions: Plaintiff also cites various statutory provisions, including of FISA
17   and the NSL statute that allow for specific forms of judicial review, and argues that Congress
18   intended to displace the state secrets privilege in this setting and permit access by Plaintiff’s
19   counsel to classified information. See Pl.’s Opp’n at 17–19. There are no grounds for finding
20   any such preemption here. A common-law rule may be “abrogate[d]” only by a statute that
21   “speak[s] directly to the question addressed by the common law.” E.g., United States v. Texas,
22   507 U.S. 529, 534 (1993). And the threshold is even higher to displace a privilege rooted in in
23
24
             10
25             Similarly, in adjudicating challenges to Government determinations that material
     cannot be published by persons subject to non-disclosure obligations because it contains
26   classified information, the courts have declined to order private parties’ access to classified
27   information, even if it was previously known to them. See Boening v. CIA, 579 F. Supp. 2d 166
     (D.D.C. 2008); see also, e.g., Stillman v. CIA, 319 F.3d 546 (D.C. Cir. 2003). Thus, it would be
28   of no moment if some of Plaintiff’s employees may know some portion of the information that
     may be subject to the Government’s privilege assertion. See Pl.’s Opp’n at 8.
     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                      12
     Defs.’ Reply in Support of their Req. that the Court Discharge the Order to Show Cause
     or in the Alternative, Motion to Dismiss in Light of the State Secrets Privilege
             Case 4:14-cv-04480-YGR Document 298 Filed 05/22/19 Page 18 of 26




 1   the constitutional powers of the President. See Armstrong v. Bush, 924 F.2d 282, 289 (D.C. Cir.
 2   1991); El-Masri, 479 F.3d at 303; see also Dep’t of the Navy v. Egan, 484 U.S. 518, 527 (1988).
 3           Plaintiff concedes, as it must, that the statutes in question—Section 1806(f), Title V of
 4   FISA, and Section 3511 of the NSL statute—do not govern directly the circumstances before this
 5   Court. See Pl.’s Opp’n at 17–19. And underscoring that Congress did not “speak directly” to the
 6   question addressed here, Plaintiff also concedes that there is an “absence of a clear avenue for
 7   expeditious judicial review” of its claims. Id. at 19. Against this backdrop, there cannot be a
 8   finding of Congressional intent—“manifest,” Pl.’s Opp’n at 19, or otherwise—to displace the
 9   state secrets privilege and allow counsel access to classified information.
10           In particular, in relying on Section 1806(f) of FISA, Plaintiff looks to a statutory scheme
11   that does not apply here by its terms, see Pl.’s Opp’n at 18, and in which the Government retains
12   significant authority to protect classified information. Section 1806(f) is part of FISA’s
13   framework addressing the Government’s “Use of Information” derived from surveillance under
14   that statute. See 50 U.S.C. § 1806. It authorizes ex parte, in camera review of classified
15   information pertaining to electronic surveillance to determine the legality of surveillance from
16   which evidence to be used against a target or subject was acquired. Id. § 1806(f).11 In certain
17   narrow circumstances, Section 1806(f) provides that a court may order disclosure of information
18   to such a target or subject. See id. Here, of course, the Government does not seek to use
19   surveillance evidence against a person in this proceeding, and even if the provision did displace
20   the privilege in some circumstances, it does not pertain to the circumstances of this case.
21   Finally, although Plaintiff writes as though courts frequently grant cleared counsel access to
22   classified information under Section 1806(f)’s procedures, see Pl.’s Opp’n at 16, the Government
23   has never been required under Section 1806(f) to produce classified information to an opposing
24   party or its counsel. The only district court order to do so was overturned on appeal. See U.S. v.
25
26           11
              To the extent that the Ninth Circuit read Section 1806(f) more expansively in Fazaga v.
27   FBI, 916 F.3d 1202 (9th Cir. 2019) to displace the state secrets privilege in a case that concerned
     the lawfulness of alleged surveillance activities, the Government disagrees with the conclusions
28   reached by the Fazaga panel and is considering whether to seek further appellate review.

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                       13
     Defs.’ Reply in Support of their Req. that the Court Discharge the Order to Show Cause
     or in the Alternative, Motion to Dismiss in Light of the State Secrets Privilege
             Case 4:14-cv-04480-YGR Document 298 Filed 05/22/19 Page 19 of 26




 1   Daoud, 2014 WL 321384, at *3 (N.D. Ill. Jan. 29, 2014), rev’d, 755 F.3d 479, 481–85 (7th Cir.
 2   2014).12
 3           II. The Government’s Detailed Submissions Demonstrate that the State Secrets
                 Privilege Protects the Information at Issue from Disclosure.
 4
             To facilitate the Court’s review of whether the state secrets privilege properly protects the
 5
     four categories of information at issue, the Government has submitted the classified declaration
 6
     of Acting EAD McGarrity, describing the information and explaining in classified detail the
 7
     national security harm that reasonably could be expected to result from its disclosure. To the
 8
     extent possible on the public record, the Government’s Motion also describes those categories of
 9
     information and why they constitute “matters which, in the interest of national security, should
10
     not be divulged.” Jeppesen, 614 F.3d at 1082; see Defs.’ Mot. at 10, 14–17. Plaintiff’s multiple
11
     responses miss the mark.
12
                  A. The Government Does Not Rely on “Classification Alone.”
13
             First, Plaintiff argues that classification alone or “simply saying military secret, national
14
     security or terrorist threat” is insufficient to support a finding that the state secrets privilege
15
     protects information. See Pl.’s Opp’n 3 (quotation omitted). That is a straw man. The
16
     Government has not relied solely on classification or on conclusory statements about the national
17
     security. The Government agrees that a state secrets privilege assertion is not a mere
18
     classification decision, but rather a policy judgment made by the head of the Department or
19
     agency at issue that the information at issue must be protected in the interests of national security
20
     and foreign relations. See Halkin v. Helms, 690 F.2d 977, 996 (D.C. Cir. 1982) (distinguishing
21
22
             12
               Lastly, Plaintiff also cites Halpern v. United States, 258 F.2d 36 (2d Cir. 1958) as
23   support for an in camera trial using classified evidence. See Pl.’s Opp’n at 14. But that case
     turned on a statutory framework inapplicable here, the Invention Secrecy Act, 35 U.S.C. § 183 et
24
     seq., which the court “viewed as waiving the [state secrets] privilege.” 258 F.2d. at 43.
25   Moreover, the holding of Halpern has been severely curtailed even in the Second Circuit. See
     Clift v. United States, 597 F.2d 826, 829 (2d Cir. 1979) (declining to follow Halpern in a case
26   involving the same statute where the state secrets privilege was asserted); Clift v. United States,
27   808 F. Supp. 101, 109-11 (D. Conn. 1991) (on remand, upholding assertion of state secrets
     privilege, dismissing on those grounds); see also Am. Tel. & Tel. Co. v. United States, 4 Cl. Ct.
28   157, 160 (1983) (declining to follow Halpern). Halpern provides no authority for the
     proposition that this case may proceed through an in camera trial with cleared counsel.
     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                         14
     Defs.’ Reply in Support of their Req. that the Court Discharge the Order to Show Cause
     or in the Alternative, Motion to Dismiss in Light of the State Secrets Privilege
             Case 4:14-cv-04480-YGR Document 298 Filed 05/22/19 Page 20 of 26




 1   policy judgment reflected in a state secrets privilege assertion from a classification
 2   determination). The privilege to protect state secrets derives from the President’s Article II
 3   authority over foreign affairs and national defense matters. See United States v. Nixon, 418 U.S.
 4   683, 710 (1974); see also El-Masri, 479 F.2d at 303–304 (noting “constitutional dimension” of
 5   privilege); see also Halkin, 598 F.2d at 7 (state secrets privilege “must head the list” of
 6   evidentiary privileges). That the Attorney General personally has asserted the privilege in this
 7   case takes the matter far beyond a mere classification determination.
 8           Beyond this, Plaintiff’s arguments ignore entirely the detailed information that the
 9   Government has provided about the four categories of information at issue here. See Defs.’ Mot.
10   at 10, 14–17.
11                B. The First Category of Information at Issue Encompasses Classified Detail
                     Regarding Plaintiff’s Receipt of National Security Process.
12
             Plaintiff’s attack on the substance of the privilege assertion focuses on the first category
13
     of information that the Government seeks to protect, and argues that “[t]he Government goes so
14
     far as to claim that all ‘information regarding national security legal process that has been served
15
     on Twitter’ . . . is a ‘state secret.’” Pl.’s Opp’n at 5; see also id. at 2. Proceeding from that
16
     erroneous formulation, Plaintiff contends that not all information about its receipt of national
17
     security process is sensitive. See Pl’s Opp’n at 8–9. But here, again, Plaintiff takes on a straw
18
     man. The Government’s position is not that all information about Twitter’s receipt of national
19
     security process is privileged, but that certain “sensitive national security information” about that
20
     category—i.e. “classified information regarding national security legal process that has been
21
     served on Twitter”—is properly subject to protection. AG Decl. ¶¶ 4, 6; see also Unclassified
22
     McGarrity Decl. ¶ 18 (stating that only classified information about Twitter’s receipt of process
23
     is subject to the Government’s privilege assertion), ¶ 23 (same). And the Government does not
24
     rely on the mere classification of this information as an explanation for why it is privileged, but
25
     referred to classification to identify what information in that declaration is subject to the
26
     privilege assertion. No further detail about the particular information covered by this category
27
     can be provided in this unclassified submission, but the classified McGarrity declaration explains
28
     why disclosure reasonably could be expected to cause significant harm to national security.
     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                        15
     Defs.’ Reply in Support of their Req. that the Court Discharge the Order to Show Cause
     or in the Alternative, Motion to Dismiss in Light of the State Secrets Privilege
             Case 4:14-cv-04480-YGR Document 298 Filed 05/22/19 Page 21 of 26




 1           Plaintiff also argues that (1) it has reported information pursuant to the USA Freedom
 2   Act reporting bands, (2) there has been litigation related to nondisclosure requirements
 3   associated with individual National Security Letters (NSLs), and (3) Plaintiff has been permitted
 4   to make public information about its receipt of certain specific NSLs. See Pl.’s Opp’n at 9. All
 5   of these points are inapposite. With respect to the reporting permitted by the USA Freedom Act,
 6   the Director of National Intelligence declassified information reflecting the Government’s use of
 7   national security process reported in the formats set forth therein. See ECF No. 147-1, ¶ 20.
 8   Thus, data reported consistent with those formats are unclassified and fall outside the scope of
 9   the Government’s privilege assertion. Similarly, an individual NSL is unclassified. Therefore,
10   neither Plaintiff’s disclosure of information about its receipt of a specific NSL, pursuant to
11   termination of its nondisclosure obligations, nor litigation about other companies’ receipt of
12   NSLs has any bearing on whether classified information about its receipt of national security
13   process is privileged.13
14           Relatedly, Plaintiff contends that the Government has not previously treated such
15   information as sensitive. See Pl.’s Opp’n at 2, 8 (arguing that the Government has now advanced
16   this position “for the first time”). That again is false. In particular, to the extent that Plaintiff
17   refers to the question of whether or not it has received legal process under FISA, the parties both
18   have consistently treated that fact as sensitive from the outset of this litigation. For example, in
19   Defendants’ first dispositive motion, filed in 2015, Defendants clarified therein that their
20
             13
                For this reason, the information that the Government seeks to protect in category one—
21
     classified information about Plaintiff’s receipt of national security legal process—is not “already
22   effectively in the public domain.” Pl.’s Opp’n at 9. Moreover, the decision on which Plaintiff
     relies upon, Hepting v. AT&T, 439 F. Supp. 2d 974 (N.D. Cal. 2006), to support its argument that
23   information “effectively” in the public domain is not properly subject to protection not only fails
     to apply the law correctly but was overturned by an act of Congress. See FISA Amendments Act
24
     of 2008 (“FAA”), Pub. L. No. 110-261, 122 Stat. 2436, Title II, § 201 (July 10, 2008), codified
25   at 50 U.S.C. § 1885a. In enacting the FAA, Congress cited the decision in question, and
     provided that the identities of companies providing assistance to the Government are properly
26   subject to protection. See S. Rep. No. 110-209, at 7 (2007) (indicating that the FAA was meant
27   to apply to the numerous lawsuits against telecommunications providers in the Northern District
     of California, of which Hepting was one). The correct law provides that only an official public
28   disclosure or acknowledgement by the Government may place information in the public domain.
     See, e.g., CIA v. Sims, 471 U.S. 159 (1985).
     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                         16
     Defs.’ Reply in Support of their Req. that the Court Discharge the Order to Show Cause
     or in the Alternative, Motion to Dismiss in Light of the State Secrets Privilege
             Case 4:14-cv-04480-YGR Document 298 Filed 05/22/19 Page 22 of 26




 1   “discussion of FISA orders or directives that plaintiff could have received, and that could require
 2   plaintiff not to disclose the existence of the orders or directives, is not intended to confirm or
 3   deny that plaintiff has, in fact, received any such national security legal process.” ECF No. 28, at
 4   2 n.1. And when undersigned counsel stood “to address the FISA-related matters” at oral
 5   argument on that motion, counsel first reiterated “that [that] discussion [was]n’t meant to
 6   confirm or deny whether plaintiff has, in fact, received any particular form of national security
 7   process.” May 5, 2015 Tr. at 22:19–20, 23:2–4. Indeed, the Government has been careful to
 8   protect that information throughout this litigation, see, e.g., ECF No. 57 at 2 n. 2, ECF No. 74 at
 9   2 n.2, ECF No. 94 at 2 n.1, ECF No. 145 at 1 n.1, and even Plaintiff’s reference to whether it
10   “‘hypothetically’ received process under FISA” reflects that Plaintiff, too, understands that this
11   information has been—and continues to be—classified. Pl.’s Opp’n at 9. Thus, the scope of the
12   first category of information subject to the Attorney General’s privilege assertion is consistent
13   with Government’s statements and position throughout this litigation.
14           C. This Court’s Prior Findings Do Not Bear on Whether the State Secrets Privilege
                Properly Applies to the Classified Steinbach Declaration.
15
             Plaintiff also relies on the Court’s decision on summary judgment to undercut the
16
     Attorney General’s state secrets assertion. In relation to the first category of information about
17
     Plaintiff’s receipt of legal process, Plaintiff argues that the Court previously determined that the
18
     Government has not shown that “even public disclosure of materially identical information in
19
     Twitter’s 2014 draft Transparency Report would cause sufficient harm to national security to
20
     justify restrictions on public reporting of it.” Pl.’s Opp’n at 8. Plaintiff overlooks that the
21
     Court’s decision addressed a different question from the one presented here. The Court
22
     examined not whether “there [was] a reasonable danger that compulsion of the evidence [would]
23
     expose . . . matters which, in the interest of national security, should not be divulged,” Jeppesen,
24
     614 F.3d at 1081, but whether the Government’s restriction of Plaintiff’s speech with respect to
25
     the data in its draft Transparency Report was “narrowly tailored to prevent a national security
26
     risk of sufficient gravity” to pass muster under the heightened level of scrutiny that the Court had
27
     applied. ECF No. 172, at 16, 17 (emphasis added). To do so, the Court examined whether
28
     “grave or imminent harm” could be expected to arise from disclosure of the draft Transparency
     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                      17
     Defs.’ Reply in Support of their Req. that the Court Discharge the Order to Show Cause
     or in the Alternative, Motion to Dismiss in Light of the State Secrets Privilege
             Case 4:14-cv-04480-YGR Document 298 Filed 05/22/19 Page 23 of 26




 1   Report. Id. That is not the standard for assessing whether the state secrets privilege properly
 2   protects information—the question now before the Court.
 3           Plaintiff also argues the Court previously described the contents of the Classified
 4   Steinbach Declaration as “generic,” “boilerplate,” and “broad brush.” Pl.’s Opp’n at 7 (quoting
 5   ECF No. 172 at 18). But even if this description were correct—and Defendants respectfully
 6   submit that it is not—it does not constitute a finding that the Classified Steinbach Declaration
 7   does not contain information that, in the interest of national security, should not be disclosed.14
 8   And if the Court ultimately agrees with Plaintiff’s characterization of information from the
 9   Classified Steinbach Declaration at issue in the Attorney General’s privilege assertion, then it
10   can deny the assertion of privilege and set the matter for appellate review – but in no event
11   should it disclose the classified declaration to Plaintiff’s counsel in the meantime.
12           D. The Four Categories of Information Subject to the Government’s Privilege
                Assertion Should Not Be Disclosed “in the Interest of National Security.”
13
             Apart from raising erroneous arguments regarding the first category of information,
14
     Plaintiff is otherwise silent as to the four categories of information subject to the Attorney
15
     General’s privilege assertion. Unable to identify any reason why the information in categories
16
     two through four should not be protected from disclosure, Plaintiff argues, generally, that the
17
     information in the Classified Steinbach Declaration does not warrant protection because of the
18
     passage of time. See Pl.’s Opp’n at 6–8. Plaintiff urges that “[t]he Court should consider the
19
     sensitivity of the information in light of the circumstances as they exist now.” Id. at 8.15 But the
20
     Attorney General has asserted the privilege over these four categories of information in March
21
     2019, based on current circumstances. See AG Decl., ECF No. 281-1.
22
23
24
             14
              Those descriptors referred specifically to the discussion of mosaic theory that was
25
     presented in the declaration. See ECF No. 172 at 17–18.
26           15
               In support of its argument, Plaintiff cites the presumptive termination of nondisclosure
27   obligations associated with NSLs after the passage of three years. See id. at 8. But, as noted
     above, NSLs are not classified. For classified information, the presumptive timeframes for
28   nondisclosure are considerably lengthier, 10 or 25 years, at a minimum, commensurate with the
     greater sensitive of the information in question. See Exec. Order No. 13526, § 1.5(b).
     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                     18
     Defs.’ Reply in Support of their Req. that the Court Discharge the Order to Show Cause
     or in the Alternative, Motion to Dismiss in Light of the State Secrets Privilege
             Case 4:14-cv-04480-YGR Document 298 Filed 05/22/19 Page 24 of 26



             III. Exclusion of the Classified Steinbach Declaration Would Require Dismissal.
 1
             After assessing whether the state secrets privilege properly protects the information at
 2
     issue, “the ultimate question to be resolved” is “how the matter should proceed in light of the
 3
     successful privilege claim.” Al-Haramain, 507 F.3d at 1202. As the Ninth Circuit has
 4
     explained: “There are three circumstances when the Reynolds privilege would justify
 5
     terminating a case.” Jeppesen, 614 F. 3d at 1083. If “the plaintiff cannot prove the prima facie
 6
     elements of her claim with nonprivileged evidence”; “if the privilege deprives the defendant of
 7
     . . . a valid defense”; or, as relevant here, if “litigating the case to a judgment on the merits
 8
     would present an unacceptable risk of disclosing state secrets.” Id. Plaintiff and amici object
 9
     that the Government has not shown that removal of the Classified Steinbach Declaration would
10
     deprive it of a “valid defense.” Citing Fazaga, they insist that dismissal is not warranted unless
11
     the Government can demonstrate that exclusion of the privileged evidence would deprive the
12
     Government of a meritorious defense, see Pl.’s at 20, Amicus Br. at 10–11.
13
             The flaws with this theory are too numerous to address within the constraints of this
14
     reply. But, in sum, Plaintiff’s reading of Fazaga16 would require a collateral in camera merits
15
     adjudication when privilege is asserted to protect national security in order to assess the impact
16
     of excluded information on a claim. That is not the law; among other things it is contrary to the
17
     admonition in Reynolds itself that in camera disclosure of state secrets should not be required.
18
     See 345 U.S. at 10. Indeed, the Supreme Court more recently again admonished against the use
19
     of in camera proceedings to adjudicate an issue of standing, because such proceedings might
20
     inherently reveal national security information. See Clapper v. Amnesty Int’l USA, 568 U.S. 398,
21
     409, 412 n.4 (2013).
22
             Moreover, the Classified Steinbach Declaration is surely indispensable to a valid defense
23
     in this case. It addresses in classified detail the central issue on the merits – why disclosure of
24
     the granular information in Plaintiff’s draft transparency report reasonably could be expected to
25
     harm national security and therefore why Twitter has no right to publish that information under
26
27           16
               Fazaga did not reach the Government’s assertion of the state secrets privilege or its
28   impact on the outcome of the case. See 916 F.3d at 1253. The panel’s comments regarding a
     “valid defense” dismissal are pure dicta.
     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                        19
     Defs.’ Reply in Support of their Req. that the Court Discharge the Order to Show Cause
     or in the Alternative, Motion to Dismiss in Light of the State Secrets Privilege
             Case 4:14-cv-04480-YGR Document 298 Filed 05/22/19 Page 25 of 26




 1   the First Amendment. But under Plaintiff’s view, however, if the Government obtains the
 2   exclusion of classified evidence needed to present its defense through a state secrets privilege
 3   assertion, but that excluded evidence is not sufficient to prevail on the merits, it still must defend
 4   on the merits, even if it lacks adequate or complete public evidence. No law supports that
 5   proposition in a civil case where the Government is a defendant.
 6           Amici also accuse the Government of attempting a “sleight of hand” in relying on a
 7   standard for dismissal confined to the Fourth Circuit, Amicus Br. at 13 (quoting Fitzgerald v.
 8   Penthouse Int’l, Ltd., 776 F.2d 1236, 1241–42 (4th Cir. 1985) and El-Masri, 479 F.3d at 306.
 9   Amici are wrong. Defendants rely on the standard for dismissal articulated by the en banc panel
10   of the Ninth Circuit in Jeppesen, which quoted Fourth Circuit precedent as well. See 614 F.3d at
11   1083 (“[A] proceeding in which the state secrets privilege is successfully interposed must be
12   dismissed if the circumstances make clear that privileged information will be so central to the
13   litigation that any attempt to proceed will threaten that information’s disclosure.”) (quoting El-
14   Masri, 479 F.3d at 308); id. (“[I]n some circumstances sensitive military secrets will be so
15   central to the subject matter of the litigation that any attempt to proceed will threaten disclosure
16   of the privileged matters.”) (quoting Fitzgerald, 776 F.2d at 1241–42). Because privileged
17   evidence at issue here is inseparable from nonprivileged information that will be necessary to
18   claims or defenses, the risk of disclosure is acute in any future proceedings. See Gov’t Mot. at
19   23–25. This is especially so when the Court has already indicated that it would require even
20   greater detail than the highly classified explanations the Government has proffered to date. See
21   July 6, 2017 Order at 17. To state what may be obvious: it would not be possible to present a
22   more detailed explanation of the harm of disclosure without building upon the existing
23   explanation, and litigating that question inherently risks the disclosure of the privileged
24   information. This alone necessitates dismissal.
25                                                  CONCLUSION
26            The Court should deny the Plaintiff’s request for access and discharge the Order to Show
27   Cause. If the Court declines to do so on other grounds, the Court should uphold the Attorney
28   General’s state secrets privilege assertion, and dismiss the complaint on that basis.

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                        20
     Defs.’ Reply in Support of their Req. that the Court Discharge the Order to Show Cause
     or in the Alternative, Motion to Dismiss in Light of the State Secrets Privilege
             Case 4:14-cv-04480-YGR Document 298 Filed 05/22/19 Page 26 of 26




 1   Dated: May 22, 2019                                 Respectfully submitted,
 2
                                                         JOSEPH H. HUNT
 3                                                       Assistant Attorney General
 4
                                                         DAVID L. ANDERSON
 5                                                       United States Attorney
 6                                                       ANTHONY J. COPPOLINO
 7                                                       Deputy Branch Director

 8                                                              /s/ Julia A. Heiman
                                                         JULIA A. HEIMAN, Bar No. 241415
 9                                                       Senior Counsel
10                                                       CHRISTOPHER HEALY
                                                         Trial Attorney
11                                                       U.S. Department of Justice
                                                         Civil Division, Federal Programs Branch
12
                                                         P.O. Box 883
13                                                       Washington, D.C. 20044
                                                         julia.heiman@usdoj.gov
14                                                       Attorneys for Defendants
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                        21
     Defs.’ Reply in Support of their Req. that the Court Discharge the Order to Show Cause
     or in the Alternative, Motion to Dismiss in Light of the State Secrets Privilege
Case 4:14-cv-04480-YGR Document 298-1 Filed 05/22/19 Page 1 of 27




                  Exhibit 1
                                                                              Case
                                                                               Case4:14-cv-04480-YGR
                                                                                    4:08-cv-04373-JSW Document
                                                                                                       Document298-1
                                                                                                                462 Filed
                                                                                                                     Filed04/25/19
                                                                                                                           05/22/19 Page
                                                                                                                                     Page12ofof26
                                                                                                                                                27



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6
                                                                          7
                                                                          8
                                                                          9                           IN THE UNITED STATES DISTRICT COURT
                                                                         10
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12   CAROLYN JEWEL, ET AL.,
                                                                         13                  Plaintiffs,                               No. C 08-04373 JSW
                                                                         14     v.
                                                                         15   NATIONAL SECURITY AGENCY, ET AL.,
                                                                                                                                       ORDER GRANTING
                                                                         16                  Defendants.                               DEFENDANTS’ MOTION FOR
                                                                                                                                       SUMMARY JUDGMENT AND
                                                                         17                                                            DENYING PLAINTIFFS’ CROSS-
                                                                                                                                       MOTION
                                                                         18
                                                                                                                              /
                                                                         19
                                                                         20          Now before the Court is the motion for summary judgment filed by Defendants National
                                                                         21   Security Agency, United States, Department of Justice, Paul M. Nakasone, Donald J. Trump,
                                                                         22   William Barr, and Daniel Coats, in their official capacities (collectively, “Defendants”) and the
                                                                         23   cross-motion to proceed to resolution on the merits filed by Plaintiffs Carolyn Jewel, Tash
                                                                         24   Hapting, Young Boon Hicks, as executrix of the estate of Gregory Hicks, Erik Knutzen, and
                                                                         25   Joice Walton, on behalf of themselves and all other individuals similarly situated (“Plaintiffs”).
                                                                         26          Having considered the parties’ papers, including Defendants’ classified submissions,
                                                                         27   and the parties’ arguments, the Court GRANTS Defendants’ motion for summary judgment and
                                                                         28   DENIES Plaintiffs’ cross-motion for summary judgment.
                                                                              Case
                                                                               Case4:14-cv-04480-YGR
                                                                                    4:08-cv-04373-JSW Document
                                                                                                       Document298-1
                                                                                                                462 Filed
                                                                                                                     Filed04/25/19
                                                                                                                           05/22/19 Page
                                                                                                                                     Page23ofof26
                                                                                                                                                27



                                                                          1                                          BACKGROUND
                                                                          2   A.     Factual Procedural Background.
                                                                          3          This case is one of many arising from claims that the federal government, with the
                                                                          4   assistance of major telecommunications companies, conducted widespread warrantless dragnet
                                                                          5   communications surveillance of United States citizens following the attacks of September 11,
                                                                          6   2001. On September 18, 2008, Plaintiffs filed this putative class action on behalf of themselves
                                                                          7   and a class of similarly situated persons described as “millions of ordinary Americans . . . who
                                                                          8   use[] the phone system or the Internet” and “a class comprised of all present and future United
                                                                          9   States persons who have been or will be subject to electronic surveillance by the National
                                                                         10   Security Agency without a search warrant or court order since September 12, 2001.”
                                                                         11   (Complaint at ¶¶ 1, 7, and 9.) The Court is now faced with the challenge of determining
United States District Court
                               For the Northern District of California




                                                                         12   whether, as Plaintiffs describe it, the data and metadata collection programs may violate
                                                                         13   Plaintiffs’ remaining statutory protections afforded them by the Wiretap Act and the Electronic
                                                                         14   Communications Privacy Act or the Stored Communications Act. Further, the Court is tasked
                                                                         15   with the preliminary question whether the Plaintiffs may maintain their claims based on the
                                                                         16   evidence of their standing and the potential that continued litigation may imperil national
                                                                         17   security.
                                                                         18          According to the allegations in the Complaint, a program of dragnet surveillance (the
                                                                         19   “Program”) was first authorized by Executive Order of the President on October 4, 2001. (Id. at
                                                                         20   ¶¶ 3, 39.) Under this Program (and subsequently under statutory authorities) the NSA
                                                                         21   undertook the collection of non-content telephony and Internet metadata in bulk, and the
                                                                         22   contents of certain Internet communications. (See id. at ¶¶ 3-13, 39; see also Dkt. No. 389,
                                                                         23   Declaration of Michael S. Rogers (“Rogers Decl.”) ¶¶ 40, 47-48, 51-52.) Plaintiffs allege that,
                                                                         24   in addition to eavesdropping on or reading specific communications, Defendants have
                                                                         25   “indiscriminately intercepted the communications content and obtained the communications
                                                                         26   records of millions of ordinary Americans as part of the Program authorized by the President.”
                                                                         27   (Complaint ¶ 7.) The core component of the Program is a nationwide network of sophisticated
                                                                         28   communications surveillance devices attached to the key facilities of various


                                                                                                                              2
                                                                              Case
                                                                               Case4:14-cv-04480-YGR
                                                                                    4:08-cv-04373-JSW Document
                                                                                                       Document298-1
                                                                                                                462 Filed
                                                                                                                     Filed04/25/19
                                                                                                                           05/22/19 Page
                                                                                                                                     Page34ofof26
                                                                                                                                                27



                                                                          1   telecommunications companies that carry Americans’ Internet and telephone communications.
                                                                          2   (Id. at ¶¶ 8, 42.) Plaintiffs allege that Defendants have unlawfully solicited and obtained the
                                                                          3   private telephone and internal transactional records of millions of customers of the
                                                                          4   telecommunications companies, including records indicating who the customers communicated
                                                                          5   with, when those communications took place and for how long, among other sensitive
                                                                          6   information. Plaintiffs allege these records include both domestic and international
                                                                          7   communications. (Id. at ¶ 10.) Plaintiffs sue Defendants “to enjoin their unlawful acquisition
                                                                          8   of the communications and records of Plaintiffs and class members, to require the inventory and
                                                                          9   destruction of those that have already been seized, and to obtain appropriate statutory, actual,
                                                                         10   and punitive damages to deter future illegal surveillance.” (Id. at ¶ 14.)
                                                                         11           Plaintiffs originally alleged seventeen counts against Defendants: violation of the
United States District Court
                               For the Northern District of California




                                                                         12   Fourth Amendment (counts 1 and 2); violation of the First Amendment (counts 3 and 4);
                                                                         13   violation of the Foreign Intelligence Surveillance Act (“FISA”), 50 U.S.C. §§ 1809, 1810
                                                                         14   (counts 5 and 6); violation of the Wiretap Act, 18 U.S.C. § 2511(1)(a), (b), and (d) (counts 7
                                                                         15   through 9); violation of the Electronic Communications Privacy Act or the Stored
                                                                         16   Communications Act, 18 U.S.C. § 2703(a), (b), and (c) (counts 10 through 15); violation of the
                                                                         17   Administrative Procedure Act, 5 U.S.C. § 701 et seq. (count 16); and violation of separation of
                                                                         18   powers (count 17).
                                                                         19           After the Complaint was filed on September 18, 2008, Defendants moved to dismiss and
                                                                         20   alternatively sought summary judgment as to all claims. Defendants argued that the Court
                                                                         21   lacked jurisdiction over the statutory claims because the Government had not waived its
                                                                         22   sovereign immunity. Defendants moved for summary judgment on the remaining claims based
                                                                         23   primarily on the contention that the information necessary to litigate the claims was properly
                                                                         24   subject to the state secrets privilege.
                                                                         25           The district court, the Honorable Vaughn R. Walker presiding, dismissed the claims
                                                                         26   without leave to amend based on the finding that Plaintiffs had failed to make out the prima
                                                                         27   facie allegations necessary to establish standing. (Dkt. No. 57.)
                                                                         28


                                                                                                                               3
                                                                              Case
                                                                               Case4:14-cv-04480-YGR
                                                                                    4:08-cv-04373-JSW Document
                                                                                                       Document298-1
                                                                                                                462 Filed
                                                                                                                     Filed04/25/19
                                                                                                                           05/22/19 Page
                                                                                                                                     Page45ofof26
                                                                                                                                                27



                                                                          1             On appeal, the Ninth Circuit Court of Appeals reversed the district court’s dismissal of
                                                                          2   the Complaint on the ground of lack of standing. The appeals court concluded that, at the
                                                                          3   pleadings stage, “Jewel [had] alleged a sufficiently concrete and particularized injury. Jewel’s
                                                                          4   allegations are highly specific and lay out concrete harms arising from the warrantless
                                                                          5   searches.” See Jewel v. National Security Agency, 673 F.3d 902, 909-10 (9th Cir. 2011).
                                                                          6   Although the appellate court remanded on the basis that it was premature to dismiss premised
                                                                          7   upon lack of standing, the court noted that “procedural, evidentiary, and substantive barriers”
                                                                          8   might ultimately doom Plaintiffs’ proof of standing. See id. at 911. The court remanded “with
                                                                          9   instructions to consider, among other claims and defenses, whether the government’s assertion
                                                                         10   that the state secrets privilege bars this litigation.” Id. at 913-14.
                                                                         11             Upon remand, Plaintiffs filed a motion for partial summary adjudication urging the
United States District Court
                               For the Northern District of California




                                                                         12   Court to reject Defendants’ state secret defense. Defendants cross-moved to dismiss on the
                                                                         13   basis of sovereign immunity for the statutory claims and for summary judgment on the assertion
                                                                         14   of the state secrets privilege.
                                                                         15             On July 23, 2013, this Court granted Plaintiffs’ motion for partial summary adjudication
                                                                         16   by rejecting the state secrets defense as having been displaced by the statutory procedure
                                                                         17   prescribed in 50 U.S.C. Section 1806(f) of FISA. (Dkt. No. 153.) The Court granted
                                                                         18   Defendants’ motions to dismiss Plaintiffs’ claims for damages under FISA and all statutory
                                                                         19   claims for injunctive relief on the basis of sovereign immunity. Further, the Court reserved
                                                                         20   ruling on the Defendants’ motions for summary judgment on the remaining non-statutory
                                                                         21   claims.
                                                                         22             On July 25, 2014, Plaintiffs moved for partial summary judgment on their Fourth
                                                                         23   Amendment claims and on September 29, 2014, Defendants cross-moved on the threshold issue
                                                                         24   of standing and on the merits of the Fourth Amendment claim. On February 10, 2015, this
                                                                         25   Court denied Plaintiffs’ motion and granted Defendants’ motion for partial summary judgment
                                                                         26   on Plaintiffs’ Fourth Amendment claims. (Dkt. No. 321.) Relying on both the public record
                                                                         27   and Defendants’ classified submissions, the Court found that Plaintiffs had failed to establish a
                                                                         28   sufficient factual basis to assert they had standing to sue under the Fourth Amendment


                                                                                                                                 4
                                                                              Case
                                                                               Case4:14-cv-04480-YGR
                                                                                    4:08-cv-04373-JSW Document
                                                                                                       Document298-1
                                                                                                                462 Filed
                                                                                                                     Filed04/25/19
                                                                                                                           05/22/19 Page
                                                                                                                                     Page56ofof26
                                                                                                                                                27



                                                                          1   regarding the possible interception of their Internet communications. Further, the Court found
                                                                          2   that the Fourth Amendment claim would otherwise have to be dismissed because even if
                                                                          3   Plaintiffs could establish standing, such a potential claim would have to be dismissed on the
                                                                          4   basis that any possible defenses would require the impermissible disclosure of state secret
                                                                          5   information.
                                                                          6          On May 20, 2015, this Court granted Defendants’ motion for entry of judgment under
                                                                          7   Federal Rule of Civil Procedure 54(b) on the basis that the threshold issue of standing and its
                                                                          8   adjudication in the Fourth Amendment context was a final determination and no just reason
                                                                          9   existed for delay in entering final judgment on the constitutional claim. (Dkt. No. 327.)
                                                                         10          Plaintiffs appealed that ruling, and on December 18, 2015, the Ninth Circuit, dismissed
                                                                         11   the appeal, reversed the certification, and remanded to this Court. (Dkt. No. 333.) The
United States District Court
                               For the Northern District of California




                                                                         12   appellate court found that the severable claim of liability under the Fourth Amendment did not
                                                                         13   encompass all plaintiffs or defendants or all remaining claims and therefore the piecemeal
                                                                         14   resolution of individual issues did not satisfy the requirements of Rule 54(b). The Ninth Circuit
                                                                         15   remanded with instructions to expend the parties’ and the district court’s resources in an effort
                                                                         16   to obtain a final and comprehensive judgment of this entire matter.
                                                                         17          Immediately upon remand, on February 19, 2016, this Court lifted the stay of discovery
                                                                         18   on the remaining statutory claims and admonished the parties to seek resolution of all remaining
                                                                         19   matters by summary adjudication on the merits, with the benefit of any potentially available
                                                                         20   discovery. (Dkt. No. 340.) The Court permitted Plaintiffs to serve discovery requests limited to
                                                                         21   the issue of their standing to pursue the remaining statutory claims. The Court directed
                                                                         22   Defendants to file its unclassified objections and responses to Plaintiffs’ requests in the public
                                                                         23   record, and to submit classified documents and information responsive to Plaintiffs’ discovery
                                                                         24   requests ex parte and in camera. The Court also tasked the Defendants to marshal all evidence
                                                                         25   bearing on the issue of Plaintiffs’ standing, even if it had not been specifically requested by
                                                                         26   Plaintiffs. (Dkt. No. 356.)
                                                                         27          On August 17, 2018, after having reviewed both the classified and public materials
                                                                         28   produced and in the record, this Court issued an order requiring the parties to file cross motions


                                                                                                                               5
                                                                              Case
                                                                               Case4:14-cv-04480-YGR
                                                                                    4:08-cv-04373-JSW Document
                                                                                                       Document298-1
                                                                                                                462 Filed
                                                                                                                     Filed04/25/19
                                                                                                                           05/22/19 Page
                                                                                                                                     Page67ofof26
                                                                                                                                                27



                                                                          1   for summary judgment on the issue of Plaintiffs’ standing or lack of standing as to each of the
                                                                          2   remaining claims. (Dkt. No. 410.)
                                                                          3          The currently pending cross-motions are now ripe for resolution.
                                                                          4   B.     Legal Framework Background.
                                                                          5          In its order dated July 23, 2013, the Court found that, after the Ninth Circuit remanded
                                                                          6   this Court’s order finding that Plaintiffs lacked standing prior to the proffer of discovery, the
                                                                          7   Court could utilize the statutory procedure prescribed in 50 U.S.C. Section 1806(f) of FISA
                                                                          8   (“Section 1806(f)”) in order to address the ongoing litigation. Further, the Court found that the
                                                                          9   state secrets defense did not require immediate dismissal of the matter. In that order, the Court
                                                                         10   found that the use of the procedural mechanism established by Section 1806(f) would not
                                                                         11   automatically result in the summary exclusion of all potentially classified information. Rather
United States District Court
                               For the Northern District of California




                                                                         12   than merely permitting the assertion of the state secrets privilege to result in immediate
                                                                         13   dismissal of this action, the Court has, on numerous occasions, permitted Defendants to supply
                                                                         14   classified evidence for the Court’s in camera review. See also In re National Security Agency
                                                                         15   Telecommunications Records Litigation, 564 F. Supp. 2d 1109, 1111 (N.D. Cal. 2008) (“FISA
                                                                         16   preempts the state secrets privilege in connection with electronic surveillance for intelligence
                                                                         17   purposes . . . .”). Having found that Section 1806(f) of FISA displaces the state secrets
                                                                         18   privilege as a procedural mechanism in cases in which electronic surveillance yields potentially
                                                                         19   sensitive evidence by providing secure procedures under which courts can consider national
                                                                         20   security evidence, this Court has determined that the application of the state secrets privilege
                                                                         21   would not automatically apply to summarily exclude litigation of this action.
                                                                         22          Subsequent to this Court’s determination that FISA preempts the state secrets privilege
                                                                         23   in connection with electronic surveillance for intelligence purposes, the Ninth Circuit similarly
                                                                         24   and more recently concluded that “in enacting FISA, Congress displaced the common law
                                                                         25   dismissal remedy created by the Reynolds state secrets privilege as applied to electronic
                                                                         26   surveillance within FISA’s purview.” Fazaga v. Federal Bureau of Investigation, 916 F.3d
                                                                         27   1202, 1230 (9th Cir. 2019). The court held that the electronic surveillance claims brought by
                                                                         28   the plaintiffs in that case were “not subject to outright dismissal at the pleading stage,” and


                                                                                                                               6
                                                                              Case
                                                                               Case4:14-cv-04480-YGR
                                                                                    4:08-cv-04373-JSW Document
                                                                                                       Document298-1
                                                                                                                462 Filed
                                                                                                                     Filed04/25/19
                                                                                                                           05/22/19 Page
                                                                                                                                     Page78ofof26
                                                                                                                                                27



                                                                          1   remanded so that the district court could employ the procedures established by Section 1806(f)
                                                                          2   to review evidence over which Defendants had asserted the state secrets privilege. Id. at 1226,
                                                                          3   1251. This Court has, in the lengthy course of this case, employed those procedures.
                                                                          4            Now, having required briefing on the remaining statutory claims and having required the
                                                                          5   proffer of evidence regarding standing from both Plaintiffs and Defendants, both public and
                                                                          6   classified, the Court may determine the full extent of the threshold legal issue regarding whether
                                                                          7   Plaintiffs have standing to sue and the determination, regardless whether Plaintiffs have
                                                                          8   standing to sue, if the Court may proceed to the merits of this case. As discussed at greater
                                                                          9   length in Section II of the Court’s Supplemental Classified Order Granting Defendants’ Motion
                                                                         10   for Summary Judgment and Denying Plaintiffs’ Cross-Motion (“Classified Order”) filed
                                                                         11   herewith, after over ten years of litigation and multiple disclosures, the Court accepts the
United States District Court
                               For the Northern District of California




                                                                         12   representation of the Defendants that they are unable to defend the litigation or to pursue it to
                                                                         13   resolution on the merits without grave risk to the national security.
                                                                         14                                              ANALYSIS
                                                                         15   A.       Legal Standard on Motion for Summary Judgment.
                                                                         16            A principal purpose of the summary judgment procedure is to identify and dispose of
                                                                         17   factually unsupported claims. Celotex Corp. v. Cattrett, 477 U.S. 317, 323-24 (1986).
                                                                         18   Summary judgment is proper when the “pleadings, depositions, answers to interrogatories, and
                                                                         19   admissions on file, together with the affidavits, if any, show that there is no genuine issue as to
                                                                         20   any material fact and that the moving party is entitled to judgment as a matter of law.” Fed. R.
                                                                         21   Civ. P. 56(a). “In considering a motion for summary judgment, the court may not weigh the
                                                                         22   evidence or make credibility determinations, and is required to draw all inferences in a light
                                                                         23   most favorable to the non-moving party.” Freeman v. Arpaio, 125 F.3d 732, 735 (9th Cir.
                                                                         24   1997).
                                                                         25            The party moving for summary judgment bears the initial burden of identifying those
                                                                         26   portions of the pleadings, discovery, and affidavits that demonstrate the absence of a genuine
                                                                         27   issue of material fact. Celotex, 477 U.S. at 323; see also Fed. R. Civ. P. 56(c). An issue of fact
                                                                         28   is “genuine” only if there is sufficient evidence for a reasonable fact finder to find for the non-


                                                                                                                               7
                                                                              Case
                                                                               Case4:14-cv-04480-YGR
                                                                                    4:08-cv-04373-JSW Document
                                                                                                       Document298-1
                                                                                                                462 Filed
                                                                                                                     Filed04/25/19
                                                                                                                           05/22/19 Page
                                                                                                                                     Page89ofof26
                                                                                                                                                27



                                                                          1   moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986). A fact is
                                                                          2   “material” if it may affect the outcome of the case. Id. at 248. Once the moving party meets its
                                                                          3   initial burden, the non-moving party must go beyond the pleadings and, by its own evidence,
                                                                          4   “set forth specific facts showing that there is a genuine issue for trial.” Fed. R. Civ. P. 56(e).
                                                                          5           In order to make this showing, the non-moving party must “identify with reasonable
                                                                          6   particularity the evidence that precludes summary judgment.” Keenan v. Allan, 91 F.3d 1275,
                                                                          7   1279 (9th Cir. 1996) (quoting Richards v. Combined Ins. Co., 55 F.3d 247, 251 (7th Cir. 1995)
                                                                          8   (stating that it is not a district court’s task to “scour the record in search of a genuine issue of
                                                                          9   triable fact”); see also Fed. R. Civ. P. 56(e). If the non-moving party fails to point to evidence
                                                                         10   precluding summary judgment, the moving party is entitled to judgment as a matter of law.
                                                                         11   Celotex, 477 U.S. at 323; see also Fed. R. Civ. P. 56(e)(3).
United States District Court
                               For the Northern District of California




                                                                         12   B.      Legal Standard on Threshold Issue of Standing.
                                                                         13           “[T]here can be no genuine issue as to any material fact” where a party “fails to make a
                                                                         14   showing sufficient to establish the existence of an element essential to that party’s case, and on
                                                                         15   which [it bears] . . . the burden of proof.” Celotex, 477 U.S. at 322. Standing is “an essential
                                                                         16   . . . part of the case-or-controversy requirement of Article III.” Lujan v. Defenders of Wildlife,
                                                                         17   504 U.S. 555, 560 (1992). In order for Plaintiffs to establish Article III standing, they must
                                                                         18   show they: “(1) suffered injury in fact, (2) that is fairly traceable to the challenged conduct of
                                                                         19   the [Defendants], (3) that is likely to be redressed by a favorable judicial decision.” Spokeo,
                                                                         20   Inc. v. Robins, __ U.S. __, 136 S. Ct. 1540, 1547 (2016) (citing Lujan, 504 U.S. at 650-61).
                                                                         21   Plaintiffs bear the burden of proving the existence of standing to sue. See, e.g., United States v.
                                                                         22   Hays, 515 U.S. 737, 743 (1995). Plaintiffs must be able to establish standing for each claim and
                                                                         23   for each form of relief. See, e.g., DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 352 (2006);
                                                                         24   Davidson v. Kimberly Clark, 889 F.3d 956, 967 (9th Cir. 2018).
                                                                         25           “In other words, plaintiffs here must show their own metadata was collected by the
                                                                         26   government.” Obama v. Klayman, 800 F.3d 559, 562 (D.C. Cir. 2015) (citations omitted;
                                                                         27   emphasis in original); see also Halkin v. Helms, 690 F.2d 977, 999-1000 (D.C. Cir. 1982)
                                                                         28   (“[T]he absence of proof of actual acquisition of appellants’ communications is fatal to their


                                                                                                                                 8
                                                                              Case
                                                                               Case4:14-cv-04480-YGR
                                                                                     4:08-cv-04373-JSW Document
                                                                                                        Document298-1
                                                                                                                 462 Filed
                                                                                                                      Filed 04/25/19
                                                                                                                            05/22/19 Page
                                                                                                                                     Page 910ofof2627



                                                                          1   watchlisting claims.”) Because a demonstration of standing is an “indispensable part of their
                                                                          2   case,” and in order to prevail on their motion for summary judgment, Plaintiffs must support
                                                                          3   their allegations of standing “in the same way as any other matter on which [they] bear the
                                                                          4   burden of proof, i.e., with the manner and degree of evidence required at the successive stages
                                                                          5   of the litigation.” Bras v. Cal. Pub. Utils. Comm’n, 59 F.3d 869, 872 (9th Cir. 1995) (quoting
                                                                          6   Lujan, 504 U.S. at 561). Plaintiffs must proffer admissible evidence establishing both their
                                                                          7   standing as well as the merits of their claims. See Fed. R. Civ. P. 56(c); see also In re Oracle
                                                                          8   Corp. Sec. Litig., 627 F.3d 376, 385 (9th Cir. 2010) (holding that the court’s ruling on summary
                                                                          9   judgment must be based only on admissible evidence); see also Orr v. Bank of America NT &
                                                                         10   SA, 285 F.3d 764, 773 (9 th Cir. 2001) (citing Fed. R. Evid. 901(a)) (holding that a trial court
                                                                         11   may only consider admissible evidence on ruling on a motion for summary judgment and
United States District Court
                               For the Northern District of California




                                                                         12   authentication is a “condition precedent to admissibility”). If Plaintiffs are unable to make a
                                                                         13   showing sufficient to establish an essential element of their claim on which they bear the burden
                                                                         14   at trial, summary judgment must be granted against them. See Celotex Corp., 477 U.S. at 322.
                                                                         15           “To establish Article III Standing, an injury must be ‘concrete, particularized, and actual
                                                                         16   or imminent; fairly traceable to the challenged action; and redressable by a favorable ruling.’”
                                                                         17   Clapper v. Amnesty International USA, 568 U.S. 398, 409 (2013) (“Clapper”) (quoting
                                                                         18   Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 149 (2010)). “Although imminence is
                                                                         19   concededly a somewhat elastic concept, it cannot be stretched beyond its purpose, which is to
                                                                         20   ensure that the alleged injury is not too speculative for Article III purposes – that the injury is
                                                                         21   certainly impending.” Id. (citing Lujan, 504 U.S. at 565 n.2) (emphasis in original). Thus, the
                                                                         22   Supreme Court has “repeatedly reiterated that ‘the threatened injury must be certainly
                                                                         23   impending to constitute injury in fact,’ and that ‘[a]llegations of possible future injury’ are not
                                                                         24   sufficient.” Id. (quoting Whitmore v. Arkansas, 495 U.S. 149, 158 (1990) (emphasis in
                                                                         25   original)).
                                                                         26           In order to establish standing on the remaining statutory grounds, Plaintiffs must be able
                                                                         27   to show that they have suffered an injury in fact that is (1) “concrete [and] particularized,” (2)
                                                                         28   “fairly traceable to the challenged action[s]” of the defendants, and (3) “redressable by a


                                                                                                                                9
                                                                              Case
                                                                               Case4:14-cv-04480-YGR
                                                                                    4:08-cv-04373-JSW Document
                                                                                                       Document298-1
                                                                                                                462 Filed
                                                                                                                     Filed04/25/19
                                                                                                                           05/22/19 Page
                                                                                                                                     Page10
                                                                                                                                          11ofof26
                                                                                                                                                 27



                                                                          1   favorable ruling.” Clapper, 568 U.S. at 409. In order to demonstrate that Plaintiffs have
                                                                          2   suffered the requisite injury in fact, Plaintiffs must, using publicly available facts, adduce
                                                                          3   admissible evidence that the contents of their communications or the metadata regarding those
                                                                          4   communications were subject to the intelligence-collection activities they challenge in this case.
                                                                          5   Plaintiffs must demonstrate that they “personally suffered a concrete and particularized injury in
                                                                          6   connection with the conduct about which [they] complain.” Trump v. Hawaii, 138 S. Ct. 2392,
                                                                          7   2416 (2018); see also Clapper, 568 U.S. at 411 (“[R]espondents fail to offer any evidence that
                                                                          8   their communications have been monitored under § 1881a, a failure that substantially
                                                                          9   undermines their standing theory.”); Halkin, 690 F.2d at 999-1000 (holding that the absence of
                                                                         10   proof of actual acquisition of appellants’ communications was fatal to their claims).
                                                                         11          In Clapper, the Court found that allegations that plaintiffs’ communications would be
United States District Court
                               For the Northern District of California




                                                                         12   intercepted were too speculative, attenuated, and indirect to establish injury in fact that was
                                                                         13   fairly traceable to the governmental surveillance activities. 568 U.S. at 408-13. The Clapper
                                                                         14   Court held that plaintiffs lacked standing to challenge the NSA’s surveillance under FISA
                                                                         15   because their “highly speculative fear” that they would be targeted by surveillance relied on a
                                                                         16   “speculative chain of possibilities” insufficient to establish a “certainly impending” injury. Id.
                                                                         17          For their claim under the Wiretap Act, Plaintiffs must demonstrate an injury-in-fact
                                                                         18   occurred for each and every plaintiff where any communication traveling on the Internet
                                                                         19   backbone was intercepted, copied, or redirected, diverting it from its normal course. See
                                                                         20   George v. Carusone, 849 F. Supp. 159, 163 (D. Conn. 1994) (quoting United States v.
                                                                         21   Rodriguez, 968 F.2d 130, 136 (2d Cir. 1992), cert. denied, 506 U.S. 847 (1992)). For a claim
                                                                         22   under the Stored Communications Act, Plaintiffs must demonstrate an “injury from the
                                                                         23   collection, and maintenance in a government database, of records relating to them.” American
                                                                         24   Civil Liberties Union v. Clapper, 785 F.3d 787, 801 (2d Cir. 2015); see also Konop v. Hawaiian
                                                                         25   Airlines, Inc., 302 F.3d 868, 878 (9th Cir. 2002) (construing “intercept” in light of ordinary
                                                                         26   meaning, i.e.,, “to stop, or interrupt in progress or course before arrival.”) (citation omitted).
                                                                         27   ///
                                                                         28   ///


                                                                                                                               10
                                                                              Case
                                                                               Case4:14-cv-04480-YGR
                                                                                    4:08-cv-04373-JSW Document
                                                                                                       Document298-1
                                                                                                                462 Filed
                                                                                                                     Filed04/25/19
                                                                                                                           05/22/19 Page
                                                                                                                                     Page11
                                                                                                                                          12ofof26
                                                                                                                                                 27



                                                                          1   C.      Legal Standard on State Secrets Privilege.
                                                                          2           The state secrets privilege has two applications: as a rule of evidentiary privilege,
                                                                          3   barring only the secret evidence from exposure during litigation, and as a rule of non-
                                                                          4   justiciability, when the subject matter of the lawsuit is itself a state secret, necessitating
                                                                          5   dismissal. See Fazaga, 916 F.3d at 1227; see also American Civil Liberties Union v. National
                                                                          6   Security Agency, 493 F.3d 644, 650 n.2 (6th Cir. 2007). The first application of evidentiary
                                                                          7   withholding can serve to remove only certain specific pieces of evidence or can be applied to
                                                                          8   compel the removal of a sufficiently broad swath of evidence which may have the consequence
                                                                          9   of requiring dismissal of the entire suit. Such a dismissal may be necessitated by the instances
                                                                         10   in which the removal of evidence disables a plaintiff from the ability to establish the prima facie
                                                                         11   elements of a claim without resort to privileged information or instances in which the removed
United States District Court
                               For the Northern District of California




                                                                         12   evidence bars the defendant from establishing a defense. See Kasza v. Browner, 133 F.3d 1159,
                                                                         13   1166 (9th Cir. 1998).
                                                                         14           Once documents pursuant to a successful claim of privilege are withheld, the case may
                                                                         15   proceed with the omission of the secret or closely entangled evidence. Alternatively, if
                                                                         16   application of the state secrets bars too much, the court may be required to dismiss the action in
                                                                         17   its entirety. Such instances include when, without the secret evidence, a plaintiff is unable to
                                                                         18   prove the prima facie elements of a claim with nonprivileged evidence. See id. Or the privilege
                                                                         19   may apply to bar information that would otherwise give the defendant a valid defense to the
                                                                         20   claim, thus requiring dismissal. See id. Lastly, the court may be compelled to dismiss when,
                                                                         21   although the claims and defenses may be stated without reference to privileged evidence, “it
                                                                         22   may be impossible to proceed with the litigation because – privileged evidence being
                                                                         23   inseparable from nonprivileged information that will be necessary to the claims or defenses –
                                                                         24   litigating the case to a judgment on the merits would present an unacceptable risk of disclosing
                                                                         25   state secrets.” Mohamed v. Jeppesen Dataplan, Inc., 614 F.3d 1070, 1083 (9th Cir. 2009) (en
                                                                         26   banc) (citations omitted); see also Farnsworth Cannon, Inc. v. Grimes, 635 F.2d 268, 279-80
                                                                         27   (4th Cir. 1980) (en banc) (per curiam) (Phillips, J., specially concurring and dissenting)
                                                                         28   (concluding that “litigation should be entirely foreclosed at the outset by dismissal of the


                                                                                                                                11
                                                                              Case
                                                                               Case4:14-cv-04480-YGR
                                                                                    4:08-cv-04373-JSW Document
                                                                                                       Document298-1
                                                                                                                462 Filed
                                                                                                                     Filed04/25/19
                                                                                                                           05/22/19 Page
                                                                                                                                     Page12
                                                                                                                                          13ofof26
                                                                                                                                                 27



                                                                          1   action” if it appears that “the danger of inadvertent compromise of the protected state secrets
                                                                          2   outweighs the public and private interests in attempting formally to resolve the dispute while
                                                                          3   honoring the privilege”).
                                                                          4          Alternatively, the state secrets privilege may be invoked to bar litigation of the matter in
                                                                          5   its entirety where “the trial of which would inevitably lead to the disclosure of matters which
                                                                          6   the law itself regards as confidential, and respecting which it will not allow the confidence to be
                                                                          7   violated.” Totten v. United States, 92 U.S. 105, 107 (1875). Where the very subject matter of
                                                                          8   the lawsuit is a matter of state secret, the action must be dismissed without reaching the
                                                                          9   question of evidence. See Al-Haramain Islamic Foundation, Inc. v. Bush, 507 F.3d 1190, 1197
                                                                         10   (9th Cir. 2007) (“Al-Haramain”) (citations omitted); see also Sterling v. Tenet, 416 F.3d 338,
                                                                         11   348 (4th Cir. 2005) (holding that dismissal is proper where “sensitive military secrets will be so
United States District Court
                               For the Northern District of California




                                                                         12   central to the subject matter of the litigation that any attempt to proceed will threaten disclosure
                                                                         13   of the privileged matters.”).
                                                                         14   D.     Analysis of Plaintiffs’ Standing.
                                                                         15          The Court finds that two of the required elements for standing are at issue at this
                                                                         16   procedural posture: the question whether any individual plaintiff suffered any concrete and
                                                                         17   particularized injury as well as the issue whether any potential injury could possibly be found to
                                                                         18   be redressable by a favorable judgment. The Court addresses both elements in order.
                                                                         19          1.      Plaintiffs’ Evidentiary Proffer of Their Alleged Injury.
                                                                         20          Throughout the pendency of this action, Plaintiffs have consistently argued that they
                                                                         21   have suffered injury by the creation of a large, untargeted, dragnet surveillance program
                                                                         22   designed to “intercept all or substantially all of its customers’ communications, . . . [which]
                                                                         23   necessarily inflicts a concrete injury that affects each customer in a distinct way, depending on
                                                                         24   the content of that customer’s communications and the time that customer spends using AT&T
                                                                         25   services.” Hepting v. AT&T Corp., 439 F. Supp. 2d 974, 1001 (N.D. Cal. 2006). In this matter,
                                                                         26   the Ninth Circuit has held that although the harm alleged by Plaintiffs is widely shared, that
                                                                         27   does not necessarily render it a generalized grievance. See Jewel, 673 F.3d at 909-10 (“[W]e
                                                                         28


                                                                                                                               12
                                                                              Case
                                                                               Case4:14-cv-04480-YGR
                                                                                    4:08-cv-04373-JSW Document
                                                                                                       Document298-1
                                                                                                                462 Filed
                                                                                                                     Filed04/25/19
                                                                                                                           05/22/19 Page
                                                                                                                                     Page13
                                                                                                                                          14ofof26
                                                                                                                                                 27



                                                                          1   conclude that Jewel alleged a sufficiently concrete and particularized injury, Jewel’s allegations
                                                                          2   are highly specific and lay out concrete harms arising from the warrantless searches.”).
                                                                          3          However, at the summary judgment stage where their allegations must be supported by
                                                                          4   specific facts, Plaintiffs continue to maintain that the NSA’s surveillance programs must have
                                                                          5   been comprehensive to be effective. Plaintiffs assert that their allegations regarding whether
                                                                          6   their communications were intercepted in mass surveillance efforts are more likely than not true
                                                                          7   because of the large, untargeted nature of the program. Precisely this argument was rejected by
                                                                          8   the court in Obama v. Klayman, in which the court found that the assertions of standing based
                                                                          9   on mass comprehensive surveillance were too speculative and ultimately unpersuasive. 800
                                                                         10   F.3d at 567 (holding that plaintiffs’ “assertion that NSA’s collection must be comprehensive in
                                                                         11   order for the program to be most effective is no stronger than the Clapper plaintiffs’ assertions
United States District Court
                               For the Northern District of California




                                                                         12   regarding the government’s motive and capacity to target their communications.”). In the
                                                                         13   absence of a factual predicate to establish any particular harm on behalf of any specific
                                                                         14   individual plaintiff, the Court must review and adjudicate the effect of the classified evidence
                                                                         15   regarding Plaintiffs’ standing to sue. That review and adjudication is contained in the Court’s
                                                                         16   Classified Order filed herewith.
                                                                         17          In their attempt to establish the specific factual predicate based on public evidence for
                                                                         18   their contention that Plaintiffs have, as specific named individuals, been injured by interception
                                                                         19   of their communications, Plaintiffs rely in large part on the declarations of Mark Klein and
                                                                         20   James W. Russell and their proffered experts, as well as an additional former AT&T employee
                                                                         21   to present the relevant operational details of the surveillance program. Just as they had before
                                                                         22   when contesting the violation of their Fourth Amendment rights, Plaintiffs assert that these
                                                                         23   declarations support the contention that customers’ communications were the subject of a
                                                                         24   dragnet seizure and search program, controlled by or at the direction of the Defendants. Having
                                                                         25   reviewed the factual record in its entirety, the Court finds the Plaintiffs’ evidence does not
                                                                         26   support this claim.
                                                                         27          Plaintiffs again rely on the declaration of Klein, a former AT&T technician who
                                                                         28   executed a declaration in 2006 about his observations involving the creation of a secure room at


                                                                                                                              13
                                                                              Case
                                                                               Case4:14-cv-04480-YGR
                                                                                    4:08-cv-04373-JSW Document
                                                                                                       Document298-1
                                                                                                                462 Filed
                                                                                                                     Filed04/25/19
                                                                                                                           05/22/19 Page
                                                                                                                                     Page14
                                                                                                                                          15ofof26
                                                                                                                                                 27



                                                                          1   the AT&T facility at Folsom Street in San Francisco. (Dkt. No. 84-2, Declaration of Mark
                                                                          2   Klein (“Klein Decl.”) ¶¶ 8-18.) However, the Court confirms its earlier finding that Klein
                                                                          3   cannot establish the content, function, or purpose of the secure room at the AT&T site based on
                                                                          4   his own independent knowledge. See Fed. R. Civ. P. 56(c)(4). The limited knowledge that
                                                                          5   Klein does possess firsthand does not support Plaintiffs’ contention about the actual operation
                                                                          6   of the data collection process or the alleged agency role of AT&T. Klein can only speculate
                                                                          7   about what data were actually processed and by whom in the secure room and how and for what
                                                                          8   purpose, as he was never involved in its operation. Lastly, the documents attached to Klein’s
                                                                          9   declaration are not excepted from the hearsay objection on the basis that they are admissible
                                                                         10   business records. (Dkt. No. 84-3, 84-4, 84-5, 84-6, Klein Decl. Exs. A-C.) The timing of the
                                                                         11   creation of these attachments indicate that they were not simultaneous records of acts or events
United States District Court
                               For the Northern District of California




                                                                         12   that were occurring at or around the time of the documents’ creation. See Fed. R. Evid. 803(6).
                                                                         13          Plaintiffs again propound the declaration of James Russell who relies on the Klein
                                                                         14   declaration and attached exhibits with regard to the interconnections between AT&T and other
                                                                         15   internet providers. (Dkt. No. 84-1, Declaration of James W. Russell ¶¶ 5, 6, 10, 12, 19-22.)
                                                                         16   Having twice found those exhibits inadmissible for the truth of the matters asserted therein, the
                                                                         17   Court similarly finds Russell’s proffered conclusions unreliable.
                                                                         18          To this existing evidentiary record, Plaintiffs now add the declaration of another former
                                                                         19   technician at AT&T, Phillip Long, who declares that without explanation, “sometime in the first
                                                                         20   half of the 2000s,” he was directed to reroute AT&T’s Internet backbone connections through
                                                                         21   the Folsom Street facility, “rather than through the nearest frame relay or ATM switch.” (Dkt.
                                                                         22   No. 417-5, Declaration of Phillip Long ¶¶ 11, 12.) Long declares that he can offer no
                                                                         23   engineering or business reason for this reconfiguration. (Id. at ¶ 15.) The addition of Long’s
                                                                         24   declaration does not serve to corroborate AT&T’s participation in the alleged governmental
                                                                         25   collection program.
                                                                         26          Plaintiffs’ previously-disclosed experts, J. Scott Marcus and Dr. Brian Reid, rely upon
                                                                         27   Klein’s observations and documents to formulate their expert opinions. Just as the Court
                                                                         28   determined in the context of the Fourth Amendment cross-motions for summary judgment with


                                                                                                                             14
                                                                              Case
                                                                               Case4:14-cv-04480-YGR
                                                                                    4:08-cv-04373-JSW Document
                                                                                                       Document298-1
                                                                                                                462 Filed
                                                                                                                     Filed04/25/19
                                                                                                                           05/22/19 Page
                                                                                                                                     Page15
                                                                                                                                          16ofof26
                                                                                                                                                 27



                                                                          1   regard to the Marcus opinion, the Court finds that these expert conclusions are not based on
                                                                          2   sufficient facts or data where the underlying declaration is based on hearsay and speculation.
                                                                          3   For example, Dr. Reid, relying upon the description of the Folsom facility furnished by Klein,
                                                                          4   offers an opinion about the likelihood that Plaintiffs’ communications “passed through the
                                                                          5   peering site at AT&T’s Facility . . . along with the rest of the traffic passing over all of the
                                                                          6   peering-link fibers into which splitters were installed . . . were replicated.” (Dkt. No. 417-6,
                                                                          7   Declaration of Brian Reid ¶¶ 2, 20-23.) As the Court has found, the evidence relied upon by
                                                                          8   Plaintiffs’ experts regarding the purpose and function of the secure equipment at AT&T and
                                                                          9   assumed operational details of the program is not probative as it is not based on sufficient facts
                                                                         10   or data. See Fed. R. Evid. 702(b).
                                                                         11          In addition to these experts, Plaintiffs now proffer the opinions of two more experts,
United States District Court
                               For the Northern District of California




                                                                         12   Ashkan Soltani and Matthew Blaze. Like the experts earlier proffered by Plaintiffs, Professor
                                                                         13   Blaze opines that, after review of the Klein declaration and exhibits, he believes “it is highly
                                                                         14   likely that the [internet] communications of all plaintiffs passed through peering-link fibers
                                                                         15   connected to the splitter . . . at the AT&T Folsom Street Facility.” (Dkt. No. 417-7, Declaration
                                                                         16   of Matthew Blaze ¶¶ 2, 11, 41-46.) Again the Court has found that the evidence relied upon by
                                                                         17   Plaintiffs’ expert regarding the purpose and function of the secure equipment at AT&T and
                                                                         18   assumed operational details of the program is not probative as it is not based on sufficient facts
                                                                         19   or data. See Fed. R. Evid. 702(b). Lastly, Plaintiffs proffer Mr. Soltani as an expert who opines
                                                                         20   that a surveillance network of the type Plaintiffs conjecture would also likely intercept the
                                                                         21   communications of users of cloud-based email applications such as Google’s gmail or Yahoo
                                                                         22   mail. (Dkt. No. 417-8, Declaration of Ashkan Soltani ¶ 16.) This unquantified likelihood of
                                                                         23   interception regarding some users’ email based on the posited Internet surveillance connection
                                                                         24   points and collection process is insufficient to constitute specific evidence of injury. Further,
                                                                         25   the premise upon which Mr. Soltani’s opinion derives is not based on sufficient facts or data.
                                                                         26   See Fed. R. Evid. 702(b).
                                                                         27          Plaintiffs further make the unsupported allegation that AT&T, Verizon, Verizon
                                                                         28   Wireless, and Sprint were acting in concert with or as agents of Defendants to produce phone


                                                                                                                               15
                                                                              Case
                                                                               Case4:14-cv-04480-YGR
                                                                                    4:08-cv-04373-JSW Document
                                                                                                       Document298-1
                                                                                                                462 Filed
                                                                                                                     Filed04/25/19
                                                                                                                           05/22/19 Page
                                                                                                                                     Page16
                                                                                                                                          17ofof26
                                                                                                                                                 27



                                                                          1   records in bulk.1 Plaintiffs contend that the Government has admitted that these large service
                                                                          2   providers were participants in the NSA bulk collection of telephony metadata. In support of
                                                                          3   this contention, Plaintiffs submit a Primary Order issued by the Foreign Intelligence
                                                                          4   Surveillance Court (“FISC”) authorizing the NSA to collect such bulk data for a 90-day period,
                                                                          5   from unidentified, redacted telecommunications service providers. (Dkt. No. 417-4,
                                                                          6   Declaration of Richard R. Weibe, Ex. A at 1.) This redacted order was issued in FISC docket
                                                                          7   Business Records (“BR”) 10-10 and was declassified and publicly released by the Director of
                                                                          8   National Intelligence. (Id. at ¶ 3.) Plaintiffs also offer a copy of an excerpt from an NSA
                                                                          9   Inspector General compliance audit report which includes a letter regarding a non-compliance
                                                                         10   incident in the telephone call records program. (See id., Ex. B at 28-29.) The excerpt of the
                                                                         11   report and attached letter were released in response to a Freedom of Information Act (“FOIA”)
United States District Court
                               For the Northern District of California




                                                                         12   lawsuit brought by the New York Times against the National Security Administration in 2015.
                                                                         13   (See id. at ¶ 4.) The letter, filed with the FISC, identifies in the caption the telecommunications
                                                                         14   companies, including AT&T, Verizon, Verizon Wireless, and Sprint, that were compelled by
                                                                         15   the Primary Order BR 10-10 to produce records. (Id., Ex. B at 28.)
                                                                         16              In response, Defendants contend that, although the redacted Primary Order from the
                                                                         17   FISC (in which the names of the providers were redacted) was authenticated by the
                                                                         18   Government, the second letter (which purports to identify the names of those providers) has not
                                                                         19   been authenticated by the Government.2 Because the letter was inadvertently disclosed in an
                                                                         20
                                                                         21
                                                                                      1
                                                                                        Plaintiffs have only been able to establish that the Government has admitted to
                                                                              working with Verizon Business Network Systems for a brief period of time, which does not
                                                                         22   indicate that data from other network providers were ever collected. See Obama, 800 F.3d at
                                                                              563 (holding that because “plaintiffs are Verizon Wirelesss subscribers and not Verizon
                                                                         23   Business Network Systems subscribers . . . the facts marshaled by plaintiff do not fully
                                                                              establish that their own metadata was ever collected.”).
                                                                         24          2
                                                                                       Defendants also argue that the letter has no evidentiary value as it was downloaded
                                                                         25   by Plaintiffs from the New York Times article written about the FOIA lawsuit. See Schwarz
                                                                              v. Lassen County ex rel. Lassen County Jail, 2013 WL 5425102, at *10 (E.D. Cal. Sept. 27,
                                                                         26   2013) (“evidence procured off the Internet is adequate for almost nothing” without
                                                                              authentication). However, in response, Plaintiffs proffer the affidavit of an attorney for the
                                                                         27   New York Times in the FOIA lawsuit, who declares that the excerpt and attached letter were
                                                                              produced by the NSA in August 2015 in that matter. (See Dkt. No. 431, Declaration of
                                                                         28   David E. McGraw, ¶¶ 2, 5-6.) Mr. McGraw indicates that the attorneys representing the
                                                                              NSA at the Department of Justice notified him that the letter contained in the audit report had
                                                                              been “inadvertently produced” and had asked for its return. (Id. at ¶ 7.)

                                                                                                                               16
                                                                              Case
                                                                               Case4:14-cv-04480-YGR
                                                                                    4:08-cv-04373-JSW Document
                                                                                                       Document298-1
                                                                                                                462 Filed
                                                                                                                     Filed04/25/19
                                                                                                                           05/22/19 Page
                                                                                                                                     Page17
                                                                                                                                          18ofof26
                                                                                                                                                 27



                                                                          1   unrelated matter and has not been authenticated by the Government, the Court finds it cannot
                                                                          2   rely on it. See, e.g., Al-Haramain, 507 F.3d at 1205. Further, there has been no waiver of the
                                                                          3   state secret privilege over the document. The Court accepts Defendants’ representation that
                                                                          4   whether or not the letter is authentic is itself classified information the disclosure of which
                                                                          5   could reasonably be expected to cause grave harm to national security. (See also Dkt. No. 422,
                                                                          6   Notice of Lodging of Classified Materials for In Camera, Ex Parte Review at 2, Declaration of
                                                                          7   Jonathan Darby, National Security Agency Director of Operations, ¶¶ 16-20.)
                                                                          8          Lastly, Plaintiffs seek to introduce what is labeled a working draft of a report prepared
                                                                          9   by the Office of the Inspector General for the National Security Agency (“Draft OIG Report”)
                                                                         10   with a supporting declaration from Edward Snowden. (Dkt. No. 432, Declaration of Edward J.
                                                                         11   Snowden, Ex. 1; Dkt. No. 147, Declaration of Richard R. Wiebe, Ex. A.) The Draft OIG Report
United States District Court
                               For the Northern District of California




                                                                         12   does not in fact name AT&T or Verizon as participants in any possible collection efforts, it is
                                                                         13   labeled as a draft, and Defendants do not authenticate the exhibit. Accordingly, the Court finds
                                                                         14   it cannot rely on it. See, e.g., Al-Haramain, 507 F.3d at 1205. Plaintiffs’ contention that
                                                                         15   Snowden may authenticate the purported NSA document is not persuasive, either by way of his
                                                                         16   current declaration or in the future through live testimony. See Orr, 285 F.3d at 773 (holding
                                                                         17   that a trial court may only consider admissible evidence on ruling on a motion for summary
                                                                         18   judgment and authentication is a “condition precedent to admissibility”). Further, there has
                                                                         19   been no waiver of the state secret privilege over the document and Defendants have objected on
                                                                         20   the basis of the privilege to Plaintiffs’ requests for admissions regarding the authenticity of this
                                                                         21   document. (Dkt. No. 414-1, Government Defendants’ Supplemental and Revised Response to
                                                                         22   Plaintiffs’ Revised First Set of Requests for Admission Limited to Standing, at 70-73.)
                                                                         23          The underlying premise that AT&T worked in the capacity of an agent for Defendants is
                                                                         24   without factual or substantive evidentiary support. And Plaintiffs have still not adduced
                                                                         25   admissible evidence of the actual equipment installed in the secure room or the activities
                                                                         26   conducted there. After review of the entirety of the evidentiary record, the Court finds the
                                                                         27   propounded evidence is not probative or admissible as to the actual conditions or purposes of
                                                                         28   the apparatus at the AT&T facility or their role at the time at issue in this case.


                                                                                                                               17
                                                                              Case
                                                                               Case4:14-cv-04480-YGR
                                                                                    4:08-cv-04373-JSW Document
                                                                                                       Document298-1
                                                                                                                462 Filed
                                                                                                                     Filed04/25/19
                                                                                                                           05/22/19 Page
                                                                                                                                     Page18
                                                                                                                                          19ofof26
                                                                                                                                                 27



                                                                          1          The Court finds that Plaintiffs have failed to proffer sufficient admissible evidence to
                                                                          2   indicate that records of their communications were among those affected by Defendants.
                                                                          3   Although there are materials in the public record that allude to possible surveillance programs,
                                                                          4   the Court finds that the “argument that ‘the cat is already out of the bag’ is unsupported by the
                                                                          5   record and contrary to the government’s” classified submissions. See Military Audit Project v.
                                                                          6   Casey, 656 F.2d 724, 744-45 (D.C. Cir. 1981). Although in this public order, the Court is
                                                                          7   unable to address the sum of all evidence relevant to standing, the Court has addressed the
                                                                          8   classified evidence relating to standing in detail in its Classified Order, filed in conjunction with
                                                                          9   this one. (See Classified Order Section I.) Although neither the Court nor Defendants can
                                                                         10   confirm or deny the allegations as made by Plaintiffs in their proffer of evidence in support of
                                                                         11   standing, the Court addresses the operative, but classified, facts separately in detail.
United States District Court
                               For the Northern District of California




                                                                         12          In addition, having reviewed the classified portion of the record, the Court concludes
                                                                         13   that even if the public evidence proffered by Plaintiffs were sufficiently probative to establish
                                                                         14   standing, adjudication of the standing issue could not proceed without risking exceptionally
                                                                         15   grave damage to national security. The details of the alleged data collection process that are
                                                                         16   subject to the Defendants’ assertion of the state secrets privilege are necessary to address
                                                                         17   Plaintiffs’ theory of standing as well as to engage in a full and fair adjudication of Defendants’
                                                                         18   substantive defenses.
                                                                         19          2.      Redressability.
                                                                         20          Another necessary element to establish Article III standing is the requirement that any
                                                                         21   concrete and particularized injury be “redressable by a favorable ruling.’” Clapper, 568 U.S. at
                                                                         22   409. Here, the Court cannot issue a judgment without exposing classified information. And, by
                                                                         23   evaluating the classified information, the Court has determined that it cannot render a judgment
                                                                         24   either as to the merits or as to any defense on the issue of standing. Any finding or final
                                                                         25   judgment would disclose information that might imperil the national security. See, e.g.,
                                                                         26   Klayman, 800 F.3d at 568 (finding that “the government’s silence regarding the scope of bulk
                                                                         27   collection is a feature of the program, not a bug.”) (citing Clapper, 568 U.S. at 412 n.4 (“the
                                                                         28   court’s postdisclosure decision about whether to dismiss the suit for lack of standing would


                                                                                                                               18
                                                                              Case
                                                                               Case4:14-cv-04480-YGR
                                                                                    4:08-cv-04373-JSW Document
                                                                                                       Document298-1
                                                                                                                462 Filed
                                                                                                                     Filed04/25/19
                                                                                                                           05/22/19 Page
                                                                                                                                     Page19
                                                                                                                                          20ofof26
                                                                                                                                                 27



                                                                          1   surely signal to the terrorist whether his name was on the list of surveillance targets.”)). The
                                                                          2   same “considerations apply with equal force here, where the government has sought to maintain
                                                                          3   a similarly strategic silence regarding the scope of its bulk collection.” Id. In order to issue a
                                                                          4   dispositive decision on the standing issue, a finding of standing would necessitate disclosure of
                                                                          5   possible interception of plaintiffs’ communications, thereby signaling injury. Such a disclosure
                                                                          6   may imperil national security. Any attempt to prove the specific facts of the programs at issue,
                                                                          7   or to defend against the Plaintiffs’ analysis of the programs would risk disclosure of the
                                                                          8   locations, sources, methods, assisting providers, and other operational details of Defendants’
                                                                          9   intelligence-gathering activities. At this advanced procedural posture, the Court is bound to
                                                                         10   accept the Defendants’ representation that disclosure of these details reasonably could be
                                                                         11   expected to cause exceptionally grave damage to national security.
United States District Court
                               For the Northern District of California




                                                                         12          Even if, utilizing only public evidence, the Plaintiffs could ostensibly plead sufficient
                                                                         13   facts to support their claim of standing to pursue their remaining statutory causes of action, the
                                                                         14   Court finds that it faces the intractable problem that proceeding further with this case would
                                                                         15   cause exceptionally grave harm to the national security. The Court cannot issue any
                                                                         16   determinative finding on the issue of whether or not Plaintiffs have standing without taking the
                                                                         17   risk that such a ruling may result in potentially devastating national security consequences. See,
                                                                         18   e.g., Clapper, 568 U.S. at 412 n.4. Notwithstanding the fact that this Court has thoroughly
                                                                         19   reviewed all of the evidence submitted with regard to Plaintiffs’ standing, making any
                                                                         20   determination to address Plaintiffs’ allegations regarding the scope of the data collection
                                                                         21   program would risk informing adversaries of the specific nature and operational details of the
                                                                         22   process and scope of Defendants’ participation in the program. Accordingly, the Court finds
                                                                         23   that Plaintiffs are unable to show either that they have suffered a concrete and particularized
                                                                         24   injury or that any such potential injury could be redressable by a favorable ruling. As the Ninth
                                                                         25   Circuit predicted early on in the development of this case, “procedural, evidentiary, and
                                                                         26   substantive barriers” might ultimately doom Plaintiffs’ proof of standing. Jewel, 673 F.3d at
                                                                         27   911. This Court found, and the Ninth Circuit has affirmed, that the assertion of the state secrets
                                                                         28   privilege did not warrant dismissal at the pleadings stage without a thorough and complete


                                                                                                                               19
                                                                              Case
                                                                               Case4:14-cv-04480-YGR
                                                                                    4:08-cv-04373-JSW Document
                                                                                                       Document298-1
                                                                                                                462 Filed
                                                                                                                     Filed04/25/19
                                                                                                                           05/22/19 Page
                                                                                                                                     Page20
                                                                                                                                          21ofof26
                                                                                                                                                 27



                                                                          1   investigation of the evidence. Jewel, 965 F. Supp. 2d 1090, 1105-06 (N.D. Cal. 2013); Jewel,
                                                                          2   673 F.3d at 909-10; see also Fazaga, 916 F.3d at 1226, 1232, 1234. However, the Court, after
                                                                          3   extensive in camera review of the classified materials and a similarly thorough review of the
                                                                          4   public evidence, finds that making any particularized determination on standing in order to
                                                                          5   continue with this litigation may imperil the national security.3 The Court also addresses this
                                                                          6   finding in its Classified Order.
                                                                          7   E.         Defendants’ Assertion of the State Secrets Privilege.
                                                                          8              The privilege asserted by Defendants here seeks to protect information vital to the
                                                                          9   national security and may be invoked by the Government where it is shown, “from all the
                                                                         10   circumstances of the case, that there is a reasonable danger that compulsion of the evidence will
                                                                         11   expose . . . matters which, in the interest of national security, should not be divulged.” United
United States District Court
                               For the Northern District of California




                                                                         12   States v. Reynolds, 345 U.S. 1, 6-7 (1953).
                                                                         13              The analysis of whether the state secrets privilege applies involves three distinct steps.
                                                                         14   First, the Court must ascertain whether the procedural requirements for invoking the privilege
                                                                         15   have been satisfied. Jeppesen, 614 F.3d at 1080 (quoting Al-Haramain, 507 F.3d at 1202).
                                                                         16   Second, the Court must make an independent determination whether the information is
                                                                         17   privileged. In determining whether the privilege attaches, the Court may consider a party’s
                                                                         18   need for access to the allegedly privileged materials. See Reynolds, 345 U.S. at 11. Lastly, the
                                                                         19   “ultimate question to be resolved is how the matter should proceed in light of the successful
                                                                         20   privilege claim.” El-Masri v. United States, 479 F.3d 296, 304 (4th Cir. 2007).
                                                                         21              In order to satisfy the requirements of the first step, the Government must submit a
                                                                         22   “formal claim of privilege, lodged by the head of the department which has control over the
                                                                         23   matter, after actual personal consideration by that officer.” Id. (quoting Reynolds, 345 U.S. at
                                                                         24   7-8). The assertion of privilege “must by presented in sufficient detail for the court to make an
                                                                         25
                                                                         26          3
                                                                                        After thorough review of the evidence submitted in relation to Plaintiffs’ statutory
                                                                         27   claims and marshaled by Defendants to satisfy the Court’s broader order regarding the
                                                                              threshold standing issue, the Court is satisfied that its analysis of the Fourth Amendment
                                                                         28   standing to sue remains law of the case and rests on solid legal ground. See Jewel v.
                                                                              National Security Agency, 2015 WL 545925, at *5 (N.D. Cal. Feb. 10, 2015). Therefore,
                                                                              Plaintiffs’ request to reconsider that decision is DENIED.

                                                                                                                                  20
                                                                              Case
                                                                               Case4:14-cv-04480-YGR
                                                                                    4:08-cv-04373-JSW Document
                                                                                                       Document298-1
                                                                                                                462 Filed
                                                                                                                     Filed04/25/19
                                                                                                                           05/22/19 Page
                                                                                                                                     Page21
                                                                                                                                          22ofof26
                                                                                                                                                 27



                                                                          1   independent determination of the validity of the claim of privilege and the scope of the evidence
                                                                          2   subject to the privilege.” Id. Such an invocation must be made only after “serious, considered
                                                                          3   judgment, not simply [as] an administrative formality.” United States v. W.R. Grace, 526 F.3d
                                                                          4   499, 507-08 (9th Cir. 2008) (en banc). “The formal claim must reflect the certifying official’s
                                                                          5   personal judgment . . . [and] must be presented in sufficient detail for the court to make an
                                                                          6   independent determination of the validity of the claim of privilege and the scope of the evidence
                                                                          7   subject to the privilege.” Jeppesen, 614 F.3d at 1080.
                                                                          8          The Court finds that this step has been satisfied by the submission of the public
                                                                          9   declaration of the Principal Deputy Director of National Intelligence, serving as Acting Director
                                                                         10   of National Intelligence and acting head of the Intelligence Community, following her personal
                                                                         11   consideration of the matters at issue here. (See Dkt. No. 388-2, Declaration of Principal Deputy
United States District Court
                               For the Northern District of California




                                                                         12   Director of National Intelligence, ¶¶ 8, 19; Dkt. No. 104, Declaration of James R. Clapper ¶ 2;
                                                                         13   Dkt. No. 168, Declaration of James R. Clapper ¶ 2.) This claim of privilege is further supported
                                                                         14   by the declaration of Admiral Michael Rogers, in which he explains the nature of the evidence
                                                                         15   itself and details the specific harms that could be expected to result from disclosure of the
                                                                         16   information. (See Dkt. No. 389, Rogers Decl. ¶¶ 2, 331; see also Classified Order at n.1.)
                                                                         17          In order to satisfy the requirements of the second step, the Court is able to assess
                                                                         18   independently, based on both the public and classified submissions by Defendants, and from all
                                                                         19   of the evidence in the record accumulated over the years of litigating this case, that there is a
                                                                         20   reasonable danger the disclosure of the information at issue here would be harmful to national
                                                                         21   security. See, e.g., Jewel, 965 F. Supp. 2d at 1103; Jewel, 2015 WL 545925, at *1, *5. The
                                                                         22   Court must “sustain a claim of privilege when it is satisfied, ‘from all the circumstances of the
                                                                         23   case, that there is a reasonable danger that compulsion of the evidence will expose . . . matters
                                                                         24   which, in the interest of national security, should not be divulged.’” Jeppesen, 614 F.3d at 1081
                                                                         25   (quoting Reynolds, 345 U.S. at 10). Here, the Court has made “an independent determination
                                                                         26   whether the information is privileged.” Al-Haramain, 507 F.3d at 1202. In making this
                                                                         27   determination, the Court must strike the appropriate balance “between protecting national
                                                                         28   security matters and preserving an open court system.” Id. at 1203. “This inquiry is a difficult


                                                                                                                               21
                                                                              Case
                                                                               Case4:14-cv-04480-YGR
                                                                                    4:08-cv-04373-JSW Document
                                                                                                       Document298-1
                                                                                                                462 Filed
                                                                                                                     Filed04/25/19
                                                                                                                           05/22/19 Page
                                                                                                                                     Page22
                                                                                                                                          23ofof26
                                                                                                                                                 27



                                                                          1   one, for it pits the judiciary’s search for truth against the Executive’s duty to maintain the
                                                                          2   nation’s security.” El-Masri, 479 F.3d at 304. In evaluating the need for secrecy, the Court
                                                                          3   must defer to the Executive on matters of foreign policy and national security. See Jeppesen,
                                                                          4   614 F.3d at 1081-82. However, the assertion of the state secrets doctrine does not “represent a
                                                                          5   complete surrender of judicial control over access to the courts.” El-Masri, 479 F.3d at 312.
                                                                          6   Rather, in order to ensure that the doctrine is not asserted more frequently and sweepingly than
                                                                          7   necessary, “it is essential that the courts continue critically to examine instances of its
                                                                          8   invocation.” Ellsberg v. Mitchell, 709 F.2d 51, 58 (D.C. Cir. 1983). However, should the Court
                                                                          9   find that the materials must not be divulged, “the evidence is absolutely privileged, irrespective
                                                                         10   of the plaintiffs’ countervailing need for it.” See Jeppesen, 614 F.3d at 1081 (citing Reynolds,
                                                                         11   345 U.S. at 11).
United States District Court
                               For the Northern District of California




                                                                         12          The final element of the determination regarding the Government’s assertion of the state
                                                                         13   secrets privilege is the court answering the ultimate question regarding how the matter should
                                                                         14   proceed in light of the legitimate claim of privilege. See Jeppesen, 614 F.3d at 1080. “The
                                                                         15   court must assess whether it is feasible for the litigation to proceed without the protected
                                                                         16   evidence and, if so, how.” Id. at 1082. When the Government successfully invokes the state
                                                                         17   secrets privilege, “the evidence is completely removed from the case.” Kasza, 133 F.3d at
                                                                         18   1166. The court is then tasked with disentangling the nonsensitive information from the
                                                                         19   privileged evidence. Often, after the privileged evidence is excluded, “the case will proceed
                                                                         20   accordingly, with no consequences save those resulting from the loss of evidence.” Al-
                                                                         21   Haramain, 507 F.3d at 1204 (quoting Ellsberg, 709 F.3d at 64). However, there “will be
                                                                         22   occasions when, as a practical matter, secret and nonsecret information cannot be separated. In
                                                                         23   some cases, therefore, ‘it is appropriate that the courts restrict the parties’ access not only to
                                                                         24   evidence which itself risks the disclosure of a state secret, but also those pieces of evidence or
                                                                         25   areas of questioning which press so closely upon highly sensitive material that they create a
                                                                         26   high risk of inadvertent or indirect disclosures.’” Jeppesen, 614 F.3d at 1082 (quoting Bareford
                                                                         27   v. Gen. Dynamics Corp., 973 F.2d 1138, 1143-44 (5th Cir. 1992)); see also Kasza, 133 F.3d at
                                                                         28   1166 (“[I]f seemingly innocuous information is part of a . . . mosaic, the state secrets privilege


                                                                                                                                22
                                                                              Case
                                                                               Case4:14-cv-04480-YGR
                                                                                    4:08-cv-04373-JSW Document
                                                                                                       Document298-1
                                                                                                                462 Filed
                                                                                                                     Filed04/25/19
                                                                                                                           05/22/19 Page
                                                                                                                                     Page23
                                                                                                                                          24ofof26
                                                                                                                                                 27



                                                                          1   may be invoked to bar its disclosure and the court cannot order the government to disentangle
                                                                          2   this information from other [i.e., secret] information.”)
                                                                          3          Plaintiffs maintain that the Ninth Circuit’s recent decision in Fazaga precludes the Court
                                                                          4   from dismissing this case on state secrets grounds, and that the Court must use the procedures of
                                                                          5   Section 1806(f) to decide Plaintiffs’ statutory claims notwithstanding Defendants’ assertions
                                                                          6   that even a finding on the threshold question of standing will cause grave harm to national
                                                                          7   security. Fazaga addressed a challenge to an allegedly unlawful FBI counter-terrorism
                                                                          8   investigation involving electronic surveillance. 916 F.3d at 1210-11. The district court
                                                                          9   dismissed all but one of plaintiff’s claims at the pleading stage without further discovery based
                                                                         10   on the Government’s assertion of the state secrets privilege. Id. at 1211. The Ninth Circuit
                                                                         11   reversed, concluding that Section 1806(f)’s procedures are to be used when “aggrieved persons”
United States District Court
                               For the Northern District of California




                                                                         12   challenge the legality of electronic surveillance and that the district court erred by dismissing
                                                                         13   the case without reviewing the evidence, “including the evidence over which the Attorney
                                                                         14   General asserted the state secrets privilege, to determine whether the electronic surveillance was
                                                                         15   lawfully authorized and conducted.” Id. at 1238, 1252.
                                                                         16          Defendants contend that the ex parte, in camera procedures authorized under Section
                                                                         17   1806(f) apply only to the determination of whether alleged electronic surveillance was lawful,
                                                                         18   and not to the threshold determination of whether Plaintiffs are “aggrieved persons” who have
                                                                         19   been subject to surveillance in the first place. See, e.g., Wikimedia Foundation v. National
                                                                         20   Security Agency, 335 F. Supp. 3d 772, 786 (D. Md. 2018). In other words, in Defendants’ view,
                                                                         21   Section 1806(f) displaces the state secrets privilege only as to a determination of lawfulness
                                                                         22   after Plaintiffs’ standing has been demonstrated using non-classified evidence. The Court notes
                                                                         23   that in the procedural posture in which Fazaga reached the Ninth Circuit, the plaintiff’s status
                                                                         24   as an aggrieved person had not yet been tested through discovery. Thus, the Ninth Circuit was
                                                                         25   not presented with the issue of what to do when, as here, the answer to the question of whether a
                                                                         26   particular plaintiff was subjected to surveillance – i.e., is an “aggrieved person” under Section
                                                                         27   1806(f) – is the very information over which the Government seeks to assert the state secrets
                                                                         28   privilege. Instead, in remanding for further proceedings, the court in Fazaga held that “[t]he


                                                                                                                              23
                                                                              Case
                                                                               Case4:14-cv-04480-YGR
                                                                                    4:08-cv-04373-JSW Document
                                                                                                       Document298-1
                                                                                                                462 Filed
                                                                                                                     Filed04/25/19
                                                                                                                           05/22/19 Page
                                                                                                                                     Page24
                                                                                                                                          25ofof26
                                                                                                                                                 27



                                                                          1   complaint’s allegations are sufficient if proven to establish that Plaintiffs are ‘aggrieved
                                                                          2   persons.’” Id. at 1216 (emphasis added).
                                                                          3          This Court owes significant deference to the Executive’s determination that, as
                                                                          4   described at oral argument, even a simple “yea or nay” as to whether Plaintiffs have standing to
                                                                          5   proceed on their statutory claims would do grave harm to national security. See Jeppesen, 614
                                                                          6   F.3d at 1081-82 (“In evaluating the need for secrecy, ‘we acknowledge the need to defer to the
                                                                          7   Executive on matters of foreign policy and national security and surely cannot legitimately find
                                                                          8   ourselves second guessing the Executive in this arena.’”) (quoting Al-Haramain, 507 F.3d at
                                                                          9   1203); see also Al-Haramain, 507 F.3d at 1203 (“[A]t some level, the question whether Al-
                                                                         10   Haramain has been subject to NSA surveillance may seem, without more, somewhat innocuous
                                                                         11   . . . . But our judicial intuition about this proposition is no substitute for documented risks and
United States District Court
                               For the Northern District of California




                                                                         12   threats posed by the potential disclosure of national security information.”). The Court has not
                                                                         13   “accept[ed] at face value the government’s claim or justification of privilege” on the issue of
                                                                         14   Plaintiffs’ standing to pursue their remaining statutory claims, but instead has reviewed all of
                                                                         15   the classified evidence submitted by Defendants in response to Plaintiffs’ discovery requests
                                                                         16   and this Court’s orders. See id. That comprehensive review distinguishes this case from
                                                                         17   Fazaga, and in fact from any other case involving state secrets cited by the parties or known to
                                                                         18   this Court. Under the unique procedural posture of this case, and where the very issue of
                                                                         19   standing implicates state secrets, the Court finds that it is not foreclosed under the holding in
                                                                         20   Fazaga and Section 1806(f) from now dismissing on state secrets grounds.
                                                                         21          Here, having reviewed the materials submitted and having considered the claims alleged
                                                                         22   and the record as a whole, the Court finds that, just as they did when disputing the violation of
                                                                         23   the Fourth Amendment in the parties’ previous cross-motions for summary judgment,
                                                                         24   Defendants have again successfully invoked the state secrets privilege. This Court has
                                                                         25   previously found and maintains that, given the multiple public disclosures of information
                                                                         26   regarding the surveillance program, the very subject matter of the suit does not constitute a state
                                                                         27   secret. However, at this procedural posture and with the development of a full and extensive
                                                                         28


                                                                                                                               24
                                                                              Case
                                                                               Case4:14-cv-04480-YGR
                                                                                    4:08-cv-04373-JSW Document
                                                                                                       Document298-1
                                                                                                                462 Filed
                                                                                                                     Filed04/25/19
                                                                                                                           05/22/19 Page
                                                                                                                                     Page25
                                                                                                                                          26ofof26
                                                                                                                                                 27



                                                                          1   record on the threshold issue of standing, the Court finds that permitting further proceedings
                                                                          2   would jeopardize the national security.
                                                                          3              The Court finds that because a fair and full adjudication of the Plaintiffs’ claims and the
                                                                          4   Defendants’ defenses would require potentially harmful disclosures of national security
                                                                          5   information that are protected by the state secrets privilege, the Court must exclude such
                                                                          6   evidence from the case. See Jeppesen, 614 F.3d at 1083 (holding that “application of the
                                                                          7   privilege may require dismissal” of a claim if, for example, “the privilege deprives the plaintiff
                                                                          8   of information needed to set forth a prima facie case, or the defendant of information that would
                                                                          9   otherwise give the defendant a valid defense to the claim”). Addressing any defenses involves a
                                                                         10   significant risk of potentially harmful effects any disclosures could have on national security.
                                                                         11   See Kasza, 133 F.3d at 1166.
United States District Court
                               For the Northern District of California




                                                                         12              Having allowed the full development of the record and having reviewed the universe of
                                                                         13   documents and declarations produced by both parties to this action both publicly and under the
                                                                         14   procedures of Section 1806(f) of FISA, the Court finds that it has reached the threshold at which
                                                                         15   it can go no further. The Court accepts the assertion of the state secrets privilege at this
                                                                         16   procedural juncture to mandate the dismissal of this action. Accordingly, based on both the
                                                                         17   determination that it cannot rule whether or not Plaintiffs have standing to proceed and that the
                                                                         18   well-founded assertion of privilege mandates dismissal, the Court GRANTS Defendants’
                                                                         19   motion for summary judgment and DENIES Plaintiffs’ cross-motion to proceed to resolution on
                                                                         20   the merits.4
                                                                         21   F.         Plaintiffs’ Request for Additional Discovery and for Discovery Sanctions.
                                                                         22              Further, having reviewed the universe of classified and public documents produced by
                                                                         23   Defendants, the Court is satisfied that Defendants have met their discovery obligations.
                                                                         24   (See Classified Order at 2.) The Court finds that no evidentiary sanction for evidence spoliation
                                                                         25
                                                                         26          4
                                                                                        As to all remaining claims, judgment is entered against Government officials in
                                                                         27   their personal capacities for both damages and equitable relief under the Constitutional and
                                                                              statutory provisions. The personal-capacity claims were stayed pending “resolution of any
                                                                         28   dispositive motion by the Government Defendants.” (Order granting stipulation, Dkt. No. 93
                                                                              at 1-2.) Having granted summary judgment in favor of Defendants, all personal-capacity
                                                                              claims are resolved in Defendants’ favor as well.

                                                                                                                                 25
                                                                              Case
                                                                               Case4:14-cv-04480-YGR
                                                                                    4:08-cv-04373-JSW Document
                                                                                                       Document298-1
                                                                                                                462 Filed
                                                                                                                     Filed04/25/19
                                                                                                                           05/22/19 Page
                                                                                                                                     Page26
                                                                                                                                          27ofof26
                                                                                                                                                 27



                                                                          1   is warranted and there is no basis to grant Plaintiffs’ request to continue the resolution of the
                                                                          2   cross-motions for summary judgment pursuant to Federal Rule of Civil Procedure 56(d). In
                                                                          3   light of the Court’s determination that this action cannot proceed further, under Section 1806(f)
                                                                          4   or otherwise, disclosure to the Plaintiffs of the classified evidence submitted by Defendants is
                                                                          5   not “necessary to make an accurate determination of the legality of the surveillance.” 50 U.S.C.
                                                                          6   § 1806(f). Accordingly, Plaintiffs’ renewed requests for access to the classified evidence
                                                                          7   Defendants have submitted, for a further declassification review of that evidence, and for
                                                                          8   further discovery or evidentiary sanctions are DENIED.
                                                                          9                                            CONCLUSION
                                                                         10           For the foregoing reasons, the Court GRANTS Defendants’ motion for summary
                                                                         11   judgment and DENIES Plaintiffs’ cross-motion for summary judgment. The Court shall issue a
United States District Court
                               For the Northern District of California




                                                                         12   separate classified order which shall be preserved in the Court’s sealed record pending any
                                                                         13   further proceeding. All classified evidence lodged with the Court by Defendants shall also be
                                                                         14   so preserved in the sealed record. A separate judgment will issue and the Clerk shall close the
                                                                         15   file.
                                                                         16
                                                                         17           IT IS SO ORDERED.
                                                                         18   Dated: April 25, 2019
                                                                                                                                        JEFFREY S. WHITE
                                                                         19                                                             UNITED STATES DISTRICT JUDGE
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                               26
